
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 679
        [Docket No. 160920866-6999-01]
        RIN 0648-XE904
        Fisheries of the Exclusive Economic Zone Off Alaska; Gulf of Alaska; 2017 and 2018 Harvest Specifications for Groundfish
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION:
          Proposed rule; request for comments.
        
        
          SUMMARY:
          NMFS proposes 2017 and 2018 harvest specifications, apportionments, and Pacific halibut prohibited species catch limits for the groundfish fishery of the Gulf of Alaska (GOA). This action is necessary to establish harvest limits for groundfish during the 2017 and 2018 fishing years and to accomplish the goals and objectives of the Fishery Management Plan for Groundfish of the Gulf of Alaska. The intended effect of this action is to conserve and manage the groundfish resources in the GOA in accordance with the Magnuson-Stevens Fishery Conservation and Management Act.
        
        
          DATES:
          Comments must be received by January 5, 2017.
        
        
          ADDRESSES:
          You may submit comments on this document, identified by NOAA-NMFS-2016-0127, by any one of the following methods:
          • Electronic Submission: Submit all electronic public comments via the Federal e-Rulemaking Portal. Go to www.regulations.gov/#!docketDetail;D=NOAA-NMFS-2016-0127, click the “Comment Now!” icon, complete the required fields, and enter or attach your comments.
          • Mail: Submit written comments to Glenn Merrill, Assistant Regional Administrator, Sustainable Fisheries Division, Alaska Region NMFS, Attn: Ellen Sebastian. Mail comments to P.O. Box 21668, Juneau, AK 99802-1668.
          
            Instructions: Comments sent by any other method, to any other address or individual, or received after the end of the comment period, may not be considered by NMFS. All comments received are a part of the public record and will generally be posted for public viewing on www.regulations.gov without change. All personal identifying information (e.g., name, address), confidential business information, or otherwise sensitive information submitted voluntarily by the sender will be publicly accessible. NMFS will accept anonymous comments (enter “N/A” in the required fields if you wish to remain anonymous).

          Electronic copies of the Alaska Groundfish Harvest Specifications Final Environmental Impact Statement (Final EIS), Record of Decision (ROD) for the Final EIS, Supplementary Information Report (SIR) to the Final EIS, and the Initial Regulatory Flexibility Analysis (IRFA) prepared for this action may be obtained from http://www.regulations.gov or from the Alaska Region Web site at https://alaskafisheries.noaa.gov. The final 2015 Stock Assessment and Fishery Evaluation (SAFE) report for the groundfish resources of the GOA, dated November 2015, is available from the North Pacific Fishery Management Council (Council) at 605 West 4th Avenue, Suite 306, Anchorage, AK 99501, phone 907-271-2809, or from the Council's Web site at http://www.npfmc.org. The draft 2016 SAFE report for the GOA will be available from the same source.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Obren Davis, 907-586-7228.
        
      
      
        SUPPLEMENTARY INFORMATION:

        NMFS manages the GOA groundfish fisheries in the exclusive economic zone (EEZ) of the GOA under the Fishery Management Plan for Groundfish of the Gulf of Alaska (FMP). The Council prepared the FMP under the authority of the Magnuson-Stevens Fishery Conservation and Management Act (Magnuson-Stevens Act), 16 U.S.C. 1801, et seq. Regulations governing U.S. fisheries and implementing the FMP appear at 50 CFR parts 600, 679, and 680.
        The FMP and its implementing regulations require NMFS, after consultation with the Council, to specify the total allowable catch (TAC) for each target species, the sum of which must be within the optimum yield (OY) range of 116,000 to 800,000 metric tons (mt) (§ 679.20(a)(1)(i)(B)). Section 679.20(c)(1) further requires NMFS to publish and solicit public comment on proposed annual TACs, Pacific halibut prohibited species catch (PSC) limits, and seasonal allowances of pollock and Pacific cod. The proposed harvest specifications in Tables 1 through 19 of this document satisfy these requirements. For 2017 and 2018, the sum of the proposed TAC amounts is 573,872 mt.

        Under § 679.20(c)(3), NMFS will publish the final 2017 and 2018 harvest specifications after (1) considering comments received within the comment period (see DATES), (2) consulting with the Council at its December 2016 meeting, (3) considering information presented in the 2016 SIR that assesses the need to prepare a Supplemental EIS (see ADDRESSES), and (4) considering information presented in the final 2016 SAFE report prepared for the 2017 and 2018 groundfish fisheries.
        Other Actions Potentially Affecting the 2017 and 2018 Harvest Specifications
        Amendment 103: Chinook Salmon Prohibited Species Catch Limit Reapportionment Provisions for Trawl Sectors in the Western and Central GOA
        In December 2015, the Council recommended for Secretarial review Amendment 103 to the FMP to reapportion unused Chinook salmon PSC limits among the GOA pollock and non-pollock trawl sectors. Amendment 103 allows NMFS to reapportion the Chinook salmon PSC limits established by Amendments 93 and 97 to prevent or limit fishery closures due to attainment of sector-specific Chinook salmon PSC limits, while maintaining the annual, combined 32,500 Chinook salmon PSC limit for all sectors. The Secretary approved Amendment 103 on August 24, 2016. The final rule implementing Amendment 103 published on September 12, 2016, (81 FR 62659) and became effective on October 12, 2016.
        Amendment 101: Authorize Longline Pot Gear for Use in the Sablefish IFQ Fishery in the GOA

        NMFS issued a proposed rule to implement Amendment 101 to the FMP for the sablefish individual fishing quota (IFQ) fisheries in the GOA on August 19, 2016 (81 FR 55408). That proposed action would authorize the use of longline pot gear in the GOA sablefish IFQ fishery. The Secretary approved Amendment 101 on November 4, 2016. If NMFS approves the final rule, NMFS expects it would be effective for the 2017 GOA sablefish IFQ fishery.
        Proposed Acceptable Biological Catch (ABC) and TAC Specifications

        In October 2016, the Council, its Scientific and Statistical Committee (SSC), and its Advisory Panel (AP) reviewed the most recent biological and harvest information about the condition of groundfish stocks in the GOA. This information was compiled by the GOA Groundfish Plan Team (Plan Team) and presented in the final 2015 SAFE report for the GOA groundfish fisheries, dated November 2015 (see ADDRESSES). The SAFE report contains a review of the latest scientific analyses and estimates of each species' biomass and other biological parameters, as well as summaries of the available information on the GOA ecosystem and the economic condition of the groundfish fisheries off Alaska. From these data and analyses, the Plan Team estimates and the SSC sets an overfishing level (OFL) and ABC for each species or species group. The amounts proposed for the 2017 and 2018 OFLs and ABCs are based on the 2015 SAFE report. The AP and Council recommended that the proposed 2017 and 2018 TACs be set equal to proposed ABCs for all species and species groups, with the exception of the species categories further discussed below. The proposed OFLs, ABCs, and TACs could be changed in the final harvest specifications depending on the most recent scientific information contained in the final 2016 SAFE report. The draft stock assessments that will comprise, in part, the 2016 SAFE report are available at http://www.afsc.noaa.gov/REFM/stocks/plan_team/draft_assessments.htm.
        In November 2016, the Plan Team will update the 2015 SAFE report to include new information collected during 2016, such as NMFS stock surveys, revised stock assessments, and catch data. The Plan Team will compile this information and produce the draft 2016 SAFE report for presentation at the December 2016 Council meeting. At that meeting, the Council will consider information in the draft 2016 SAFE report, recommendations from the November 2016 Plan Team meeting and December 2016 SSC and AP meetings, public testimony, and relevant written public comments in making its recommendations for the final 2017 and 2018 harvest specifications. Pursuant to § 679.20(a)(2) and (3), the Council could recommend adjusting the TACs if warranted on the biological condition of groundfish stocks or a variety of socioeconomic considerations; or if required in order to cause the sum to fall within the optimum yield range.
        In previous years, the OFLs and ABCs that have had the most significant changes (relative to the amount of assessed tonnage of fish) from the proposed to the final harvest specifications have been for OFLs and ABCs that are based on the most recent NMFS stock surveys. These surveys provide updated estimates of stock biomass and spatial distribution, and changes to the models used for producing stock assessments. NMFS scientists presented updated and new survey results, changes to assessment models, and accompanying stock estimates at the September 2016 Plan Team meeting, and the SSC reviewed this information at the October 2016 Council meeting. The species with possible significant model changes are Pacific cod, pollock, sablefish, and sharks. In November 2016, the Plan Team considered updated stock assessments for groundfish, which will be included in the draft 2016 SAFE report.
        If the draft 2016 SAFE report indicates that the stock biomass trend is increasing for a species, then the final 2017 and 2018 harvest specifications for that species may reflect an increase from the proposed harvest specifications. Conversely, if the draft 2016 SAFE report indicates that the stock biomass trend is decreasing for a species, then the final 2017 and 2018 harvest specifications may reflect a decrease from the proposed harvest specifications.

        The proposed 2017 and 2018 OFLs, ABCs, and TACs are based on the best available biological and socioeconomic information, including projected biomass trends, information on assumed distribution of stock biomass, and revised methods used to calculate stock biomass. The FMP specifies the formulas, or tiers, to be used to compute OFLs and ABCs. The formulas applicable to a particular stock or stock complex are determined by the level of reliable information available to the fisheries scientists. This information is categorized into a successive series of six tiers to define OFL and ABC amounts, with Tier 1 representing the highest level of information quality available and Tier 6 representing the lowest level of information quality available. The Plan Team used the FMP tier structure to calculate OFLs and ABCs for each groundfish species. The SSC adopted the proposed 2017 and 2018 OFLs and ABCs recommended by the Plan Team for all groundfish species. The Council adopted the SSC's OFL and ABC recommendations and the AP's TAC recommendations. These amounts are unchanged from the final 2017 harvest specifications published in the Federal Register on March 18, 2016 (81 FR 14740).
        Specification and Apportionment of TAC Amounts
        The Council recommended proposed 2017 and 2018 TACs that are equal to proposed ABCs for all species and species groups, with the exception of shallow-water flatfish in the Western GOA, arrowtooth flounder, flathead sole in the Western and Central GOA, “other rockfish” in Southeast Outside (SEO) District, Atka mackerel, and Pacific cod. The shallow-water flatfish, arrowtooth flounder, and flathead sole TACs are set to allow for harvest opportunities while conserving the halibut PSC limit for use in other fisheries. The “other rockfish” TAC is set to reduce the potential amount of discards in the SEO District. The Atka mackerel TAC is set to accommodate incidental catch amounts of this species in other directed fisheries. The Pacific cod TACs are reduced from ABC amounts to accommodate the State waters Pacific cod fisheries. Similarly, the combined Western, Central, and West Yakutat pollock ABC is reduced to account for the State water pollock fishery. These reductions are described below.

        The proposed 2017 and 2018 Pacific cod TACs are set to accommodate the State's guideline harvest levels (GHLs) for Pacific cod in State waters in the Western and Central Regulatory Areas, as well as in Prince William Sound (PWS). The Plan Team, SSC, AP, and Council recommended that the sum of all State and Federal water Pacific cod removals from the GOA not exceed ABC recommendations. Accordingly, the Council reduced the proposed 2017 and 2018 Pacific cod TACs in the Eastern, Central, and Western Regulatory Areas to account for State GHLs. Therefore, the proposed 2017 and 2018 Pacific cod TACs are less than the proposed ABCs by the following amounts: (1) Eastern GOA, 1,898 mt; (2) Central GOA, 10,653 mt; and (3) Western GOA, 10,499 mt. These amounts reflect the sum of the State's 2017 and 2018 GHLs in these areas, which are 25 percent of the Eastern and Central, and 30 percent of the Western GOA proposed ABCs.
        
        The ABC for the pollock stock in the combined Western, Central, and West Yakutat Regulatory Areas (W/C/WYK) includes the amount for the GHL established by the State for the PWS pollock fishery. The Plan Team, SSC, AP, and Council recommended that the sum of all State and Federal water pollock removals from the GOA not exceed ABC recommendations. For 2017 and 2018, the SSC recommended and the Council approved the W/C/WYK pollock ABC, including the amount to account for the State's PWS GHL. At the November 2016 Plan Team meeting, State fisheries managers recommended setting the PWS GHL at 2.5 percent of the annual W/C/WYK pollock ABC. For 2017, this yields a PWS pollock GHL of 6,264 mt, a slight decrease from the 2016 PWS GHL of 6,358 mt. The proposed W/C/WYK 2017 and 2018 pollock ABC is 250,544 mt, and the proposed TAC is 244,280 mt.
        Apportionments of pollock to the W/C/WYK management areas are considered to be “apportionments of annual catch limit (ACLs)” rather than “ABCs.” This more accurately reflects that such apportionments address management, rather than biological or conservation, concerns. In addition, apportioning ACLs in this manner allow NMFS to balance any transfer of TAC from one area to another pursuant to § 679.20(a)(5)(iv)(B) to ensure that the area-wide ACL and ABC are not exceeded.
        NMFS' proposed apportionments for groundfish species are based on the distribution of biomass among the regulatory areas under which NMFS manages the species. Additional regulations govern the apportionment of pollock, Pacific cod, and sablefish. Additional detail on these apportionments are described below, and briefly summarized here.
        NMFS proposes pollock TACs in the W/C/WYK and the SEO District of the GOA (see Table 1). NMFS also proposes seasonal apportionment of the annual pollock TAC in the Western and Central Regulatory Areas of the GOA among Statistical Areas 610, 620, and 630. These apportionments are divided equally among each of the following four seasons: The A season (January 20 through March 10), the B season (March 10 through May 31), the C season (August 25 through October 1), and the D season (October 1 through November 1) (§ 679.23(d)(2)(i) through (iv), and § 679.20(a)(5)(iv)(A) and (B)). Additional detail is provided below; Table 2 lists these amounts.
        NMFS proposes Pacific cod TACs in the Western, Central, and Eastern GOA (see Table 1). NMFS also proposes seasonal apportionment of the Pacific cod TACs in the Western and Central Regulatory Areas. Sixty percent of the annual TAC is apportioned to the A season for hook-and-line, pot, or jig gear from January 1 through June 10, and for trawl gear from January 20 through June 10. Forty percent of the annual TAC is apportioned to the B season for jig gear from June 10 through December 31, for hook-and-line or pot gear from September 1 through December 31, and for trawl gear from September 1 through November 1 (§§ 679.23(d)(3) and 679.20(a)(12)). The Western and Central GOA Pacific cod TACs are allocated among various gear and operational sectors. Table 3 lists the amounts apportioned to each sector.
        The Council's recommendation for sablefish area apportionments takes into account the prohibition on the use of trawl gear in the SEO District of the Eastern Regulatory Area and makes available 5 percent of the combined Eastern Regulatory Area ABCs to trawl gear for use as incidental catch in other groundfish fisheries in the WYK District (§ 679.20(a)(4)(i)). Additional detail is provided below; Tables 4 and 5 list these amounts.
        For 2017 and 2018, the Council recommends and NMFS proposes the OFLs, ABCs, and TACs listed in Table 1. The proposed ABCs reflect harvest amounts that are less than the specified overfishing levels. Table 1 lists the proposed 2017 and 2018 OFLs, ABCs, TACs, and area apportionments of groundfish in the GOA. These amounts are consistent with the biological condition of groundfish stocks as described in the 2015 SAFE report, and adjusted for other biological and socioeconomic considerations, including maintaining the total TAC within the required OY range. The sum of the proposed TACs for all GOA groundfish is 573,872 mt for 2017 and 2018, which is within the OY range specified by the FMP. These proposed amounts and apportionments by area, season, and sector are subject to change pending consideration of the draft 2016 SAFE report and the Council's recommendations for the final 2017 and 2018 harvest specifications during its December 2016 meeting.
        
          Table 1—Proposed 2017 and 2018 ABCs, TACs, and OFLs of Groundfish for the Western/Central/West Yakutat, Western, Central, and Eastern Regulatory Areas, and in the West Yakutat, Southeast Outside, and Gulfwide Districts of the Gulf of Alaska
          [Values are rounded to the nearest metric ton]
          
            Species
            Area 1
            
            OFL
            ABC
            TAC 2
            
          
          
            Pollock 2
            
            Shumagin (610)
            n/a
            55,657
            55,657
          
          
             
            Chirikof (620)
            n/a
            123,078
            123,078
          
          
             
            Kodiak (630)
            n/a
            56,336
            56,336
          
          
             
            WYK (640)
            n/a
            9,209
            9,209
          
          
             
            W/C/WYK (subtotal)
            289,937
            250,544
            244,280
          
          
             
            SEO (650)
            13,226
            9,920
            9,920
          
          
             
            Total
            303,163
            260,464
            254,200
          
          
            Pacific cod 3
            
            W
            n/a
            34,998
            24,499
          
          
             
            C
            n/a
            42,610
            31,958
          
          
             
            E
            n/a
            7,592
            5,693
          
          
             
            Total
            100,800
            85,200
            62,150
          
          
            Sablefish 4
            
            W
            n/a
            1,163
            1,163
          
          
             
            C
            n/a
            3,678
            3,678
          
          
             
            WYK
            n/a
            1,348
            1,348
          
          
             
            SEO
            n/a
            2,118
            2,118
          
          
            
             
            E (WYK and SEO) (subtotal)
            n/a
            3,466
            3,466
          
          
             
            Total
            9,825
            8,307
            8,307
          
          
            Shallow-water flatfish 5
            
            W
            n/a
            19,159
            13,250
          
          
             
            C
            n/a
            17,680
            17,680
          
          
             
            WYK
            n/a
            2,919
            2,919
          
          
             
            SEO
            n/a
            1,006
            1,006
          
          
             
            Total
            50,220
            40,764
            34,855
          
          
            Deep-water flatfish 6
            
            W
            n/a
            187
            187
          
          
             
            C
            n/a
            3,516
            3,516
          
          
             
            WYK
            n/a
            3,015
            3,015
          
          
             
            SEO
            n/a
            2,563
            2,563
          
          
             
            Total
            11,168
            9,281
            9,281
          
          
            Rex sole
            W
            n/a
            1,318
            1,318
          
          
             
            C
            n/a
            4,453
            4,453
          
          
             
            WYK
            n/a
            767
            767
          
          
             
            SEO
            n/a
            969
            969
          
          
             
            Total
            9,810
            7,507
            7,507
          
          
            Arrowtooth flounder
            W
            n/a
            28,659
            14,500
          
          
             
            C
            n/a
            109,804
            75,000
          
          
             
            WYK
            n/a
            37,999
            6,900
          
          
             
            SEO
            n/a
            12,870
            6,900
          
          
             
            Total
            196,714
            189,332
            103,300
          
          
            Flathead sole
            W
            n/a
            11,080
            8,650
          
          
             
            C
            n/a
            20,307
            15,400
          
          
             
            WYK
            n/a
            2,944
            2,944
          
          
             
            SEO
            n/a
            856
            856
          
          
             
            Total
            43,060
            35,187
            27,850
          
          
            Pacific ocean perch 7
            
            W
            n/a
            2,709
            2,709
          
          
             
            C
            n/a
            16,860
            16,860
          
          
             
            WYK
            n/a
            2,818
            2,818
          
          
             
            W/C/WYK
            26,045
            22,387
            22,387
          
          
             
            SEO
            2,096
            1,802
            1,802
          
          
             
            Total
            28,141
            24,189
            24,189
          
          
            Northern rockfish 8
            
            W
            n/a
            430
            430
          
          
             
            C
            n/a
            3,338
            3,338
          
          
             
            E
            n/a
            4
            
          
          
             
            Total
            4,501
            3,768
            3,768
          
          
            Shortraker rockfish 9
            
            W
            n/a
            38
            38
          
          
             
            C
            n/a
            301
            301
          
          
             
            E
            n/a
            947
            947
          
          
             
            Total
            1,715
            1,286
            1,286
          
          
            Dusky rockfish 10
            
            W
            n/a
            159
            159
          
          
             
            C
            n/a
            3,791
            3,791
          
          
             
            WYK
            n/a
            251
            251
          
          
             
            SEO
            n/a
            83
            83
          
          
             
            Total
            5,253
            4,284
            4,284
          
          
            Rougheye and blackspotted rockfish 11
            
            W
            n/a
            105
            105
          
          
             
            C
            n/a
            705
            705
          
          
             
            E
            n/a
            515
            515
          
          
            
             
            Total
            1,592
            1,325
            1,325
          
          
            Demersal shelf rockfish 12
            
            SEO
            364
            231
            231
          
          
            Thornyhead rockfish 13
            
            W
            n/a
            291
            291
          
          
             
            C
            n/a
            988
            988
          
          
             
            E
            n/a
            682
            682
          
          
             
            Total
            2,615
            1,961
            1,961
          
          
            Other rockfish 14 15
            
            W/C combined
            n/a
            1,534
            1,534
          
          
             
            WYK
            n/a
            574
            574
          
          
             
            SEO
            n/a
            3,665
            200
          
          
             
            Total
            7,424
            5,773
            2,308
          
          
            Atka mackerel
            GW
            6,200
            4,700
            2,000
          
          
            Big skates 16
            
            W
            n/a
            908
            908
          
          
             
            C
            n/a
            1,850
            1,850
          
          
             
            E
            n/a
            1,056
            1,056
          
          
             
            Total
            5,086
            3,814
            3,814
          
          
            Longnose skates 17
            
            W
            n/a
            61
            61
          
          
             
            C
            n/a
            2,513
            2,513
          
          
             
            E
            n/a
            632
            632
          
          
             
            Total
            4,274
            3,206
            3,206
          
          
            Other skates 18
            
            GW
            2,558
            1,919
            1,919
          
          
            Sculpins
            GW
            7,338
            5,591
            5,591
          
          
            Sharks
            GW
            6,020
            4,514
            4,514
          
          
            Squids
            GW
            1,530
            1,148
            1,148
          
          
            Octopuses
            GW
            6,504
            4,878
            4,878
          
          
            Total
            
            815,875
            708,629
            573,872
          
          
            1 Regulatory areas and districts are defined at § 679.2. (W = Western Gulf of Alaska; C = Central Gulf of Alaska; E = Eastern Gulf of Alaska; WYK = West Yakutat District; SEO = Southeast Outside District; GW = Gulf-wide).
          
            2 The combined pollock ABC for the Western, Central, and West Yakutat areas is apportioned in the Western/Central Regulatory Areas among four statistical areas. These apportionments are considered subarea ACLs, rather than ABCs, for specification and reapportionment purposes. Table 2 lists the proposed 2017 and 2018 seasonal apportionments. In the West Yakutat and Southeast Outside Districts of the Eastern Regulatory Area, pollock is not divided into seasonal allowances.
          
            3 Section 679.20(a)(12)(i) requires the allocation of the Pacific cod TACs in the Western and Central Regulatory Areas of the GOA among gear and operational sectors. The annual Pacific cod TAC is apportioned among various sectors, 60 percent to the A season and 40 percent to the B season in the Western and Central Regulatory Areas of the GOA. In the Eastern Regulatory Area of the GOA, Pacific cod is allocated 90 percent for processing by the inshore component and 10 percent for processing by the offshore component. Table 3 lists the proposed 2017 and 2018 Pacific cod seasonal apportionments.
          
            4 Sablefish is allocated to hook-and-line and trawl gear in 2017 and trawl gear in 2018. Tables 4 and 5 list the proposed 2017 and 2018 allocations of sablefish TACs.
          
            5 “Shallow-water flatfish” means flatfish not including “deep-water flatfish,” flathead sole, rex sole, or arrowtooth flounder.
          
            6 “Deep-water flatfish” means Dover sole, Greenland turbot, Kamchatka flounder, and deep-sea sole.
          
            7 “Pacific ocean perch” means Sebastes alutus.
          
          
            8 “Northern rockfish” means Sebastes polyspinous. For management purposes the 3 mt apportionment of ABC to the WYK District of the Eastern Gulf of Alaska has been included in the other rockfish (slope rockfish) species group.
          
            9 “Shortraker rockfish” means Sebastes borealis.
          
          
            10 “Dusky rockfish” means Sebastes variabilis.
          
          
            11 “Rougheye rockfish” means Sebastes aleutianus (rougheye) and Sebastes melanostictus (blackspotted).
          
            12 “Demersal shelf rockfish” means Sebastes pinniger (canary), S. nebulosus (china), S. caurinus (copper), S. maliger (quillback), S. helvomaculatus (rosethorn), S. nigrocinctus (tiger), and S. ruberrimus (yelloweye).
          
            13 “Thornyhead rockfish” means Sebastes species.
          
            14 “Other rockfish (slope rockfish)” means Sebastes aurora (aurora), S. melanostomus (blackgill), S. paucispinis (bocaccio), S. goodei (chilipepper), S. crameri (darkblotch), S. elongatus (greenstriped), S. variegatus (harlequin), S. wilsoni (pygmy), S. babcocki (redbanded), S. proriger (redstripe), S. zacentrus (sharpchin), S. jordani (shortbelly), S. brevispinis (silvergray), S. diploproa (splitnose), S. saxicola (stripetail), S. miniatus (vermilion), S. reedi (yellowmouth), S. entomelas (widow), and S. flavidus (yellowtail). In the Eastern GOA only, “other rockfish” also includes northern rockfish (S. polyspinous).
          
            15 “Other rockfish” in the Western and Central Regulatory Areas and in the West Yakutat District means all rockfish species included in the “other rockfish” and demersal shelf rockfish categories.
          
            16 “Big skates” means Raja binoculata.
          
          
            17 “Longnose skates” means Raja rhina.
          
          
            18 “Other skates” means Bathyraja and Raja spp.
          
        
        
        Proposed Apportionment of Reserves

        Section 679.20(b)(2) requires NMFS to set aside 20 percent of each TAC for pollock, Pacific cod, flatfish, sculpins, sharks, squids, and octopuses in reserves for possible apportionment at a later date during the fishing year. In 2016, NMFS reapportioned all of the reserves in the final harvest specifications. For 2017 and 2018, NMFS proposes reapportionment of each of the reserves for pollock, Pacific cod, flatfish, sculpins, sharks, squids, and octopuses back into the original TAC from which the reserve was derived. NMFS anticipates, based on recent harvest patterns, that such reserves are not necessary and the entire TAC for each of these species will be caught. The TACs in Table 1 reflect this proposed reapportionment of reserve amounts for these species and species groups, i.e., each proposed TAC for the above mentioned species categories contains the full TAC recommended by the Council.
        Proposed Apportionments of Pollock TAC Among Seasons and Regulatory Areas, and Allocations for Processing by Inshore and Offshore Components
        In the GOA, pollock is apportioned by season and area, and is further allocated for processing by inshore and offshore components. Pursuant to § 679.20(a)(5)(iv)(B), the annual pollock TAC specified for the Western and Central Regulatory Areas of the GOA is apportioned into four equal seasonal allowances of 25 percent. As established by § 679.23(d)(2)(i) through (iv), the A, B, C, and D season allowances are available from January 20 through March 10, March 10 through May 31, August 25 through October 1, and October 1 through November 1, respectively.
        Pollock TACs in the Western and Central Regulatory Areas of the GOA are apportioned among Statistical Areas 610, 620, and 630, pursuant to § 679.20(a)(5)(iv)(A). In the A and B seasons, the apportionments have historically been based on the proportional distribution of pollock biomass based on the four most recent NMFS winter surveys. In the C and D seasons, the apportionments are in proportion to the distribution of pollock biomass based on the four most recent NMFS summer surveys. For 2017 and 2018, the Council recommends, and NMFS proposes, following the methodology used for the 2016 and 2017 harvest specifications. This methodology averages the winter and summer distribution of pollock in the Central Regulatory Area for the A season instead of using the distribution based on only the winter surveys. The average is intended to reflect the best available information about migration patterns, distribution of pollock, and the performance of the fishery in the area during the A season. For the A season, the apportionment is based on the proposed adjusted estimate of the relative distribution of pollock biomass of approximately 6 percent, 73 percent, and 21 percent in Statistical Areas 610, 620, and 630, respectively. For the B season, the apportionment is based on the relative distribution of pollock biomass of approximately 6 percent, 85 percent, and 9 percent in Statistical Areas 610, 620, and 630, respectively. For the C and D seasons, the apportionment is based on the relative distribution of pollock biomass of approximately 41 percent, 26 percent, and 33 percent in Statistical Areas 610, 620, and 630, respectively.
        Within any fishing year, the amount by which a seasonal allowance is underharvested or overharvested may be added to, or subtracted from, subsequent seasonal allowances in a manner to be determined by the Regional Administrator (§ 679.20(a)(5)(iv)(B)). The rollover amount is limited to 20 percent of the unharvested seasonal apportionment for the statistical area. Any unharvested pollock above the 20-percent limit could be further distributed to the other statistical areas, in proportion to the estimated biomass in the subsequent season in those statistical areas (§ 679.20(a)(5)(iv)(B)). The proposed 2017 and 2018 pollock TACs in the WYK District of 9,209 mt and SEO District of 9,920 mt are not allocated by season.
        Section 679.20(a)(6)(i) requires the allocation of 100 percent of the pollock apportionments in all regulatory areas and all seasonal allowances to vessels catching pollock for processing by the inshore component after subtraction of pollock amounts projected by the Regional Administrator to be caught by, or delivered to, the offshore component incidental to directed fishing for other groundfish species. Thus, the amount of pollock available for harvest by vessels harvesting pollock for processing by the offshore component is that amount that will be taken as incidental catch during directed fishing for groundfish species other than pollock, up to the maximum retainable amounts allowed under § 679.20(e) and (f). At this time, these incidental catch amounts of pollock are unknown and will be determined as fishing activity occurs during the fishing year by the offshore component.
        Table 2 lists the proposed 2017 and 2018 seasonal biomass distribution of pollock in the Western and Central Regulatory Areas, area apportionments, and seasonal allowances. The amounts of pollock for processing by the inshore and offshore components are not shown.
        
          Table 2—Proposed 2017 and 2018 Distribution of Pollock in the Central and Western Regulatory Areas of the Gulf of Alaska; Seasonal Biomass Distribution, Area Apportionments; and Seasonal Allowances of Annual TAC 1
          
          [Values are rounded to the nearest metric ton]
          
             
             
             
             
             
             
             
             
          
          
            Season 2
            
            Shumagin (Area 610)
            Chirikof (Area 620)
            Kodiak (Area 630)
            Total 3
            
          
          
            A (Jan 20-Mar 10)
            3,769
            (6.41%)
            42,732
            (72.71%)
            12,272
            (20.88%)
            58,768
          
          
            B (Mar 10-May 31)
            3,769
            (6.41%)
            49,996
            (85.07%)
            5,007
            (8.52%)
            58,768
          
          
            C (Aug 25-Oct 1)
            24,060
            (40.94%)
            15,176
            (25.82%)
            19,529
            (33.23%)
            58,768
          
          
            D (Oct 1-Nov 1)
            24,060
            (40.94%)
            15,175
            (25.82%)
            19,529
            (33.23%)
            58,768
          
          
            Annual Total
            55,657
            
            123,078
            
            56,336
            
            235,071
          
          
            1 Area apportionments and seasonal allowances may not total precisely due to rounding.
          
            2 As established by § 679.23(d)(2)(i) through (iv), the A, B, C, and D season allowances are available from January 20 through March 10, March 10 through May 31, August 25 through October 1, and October 1 through November 1, respectively. The amounts of pollock for processing by the inshore and offshore components are not shown in this table.
          
            3 The West Yakutat and Southeast Outside District pollock TACs are not allocated by season and are not included in the total pollock TACs shown in this table.
        
        
        Proposed Annual and Seasonal Apportionments of Pacific Cod TAC
        Pursuant to § 679.20(a)(12)(i), NMFS proposes allocations for the 2017 and 2018 Pacific cod TACs in the Western and Central Regulatory Areas of the GOA among gear and operational sectors. NMFS also proposes allocating the 2017 and 2018 Pacific cod TACs annually between the inshore and offshore components in the Eastern GOA (§ 679.20(a)(6)(ii)). In the Central GOA, the Pacific cod TAC is apportioned seasonally first to vessels using jig gear, and then among catcher vessels (CVs) less than 50 feet in length overall using hook-and-line gear, CVs equal to or greater than 50 feet in length overall using hook-and-line gear, catcher/processors (C/Ps) using hook-and-line gear, CVs using trawl gear, C/Ps using trawl gear, and vessels using pot gear (§ 679.20(a)(12)(i)(B)). In the Western GOA, the Pacific cod TAC is apportioned seasonally first to vessels using jig gear, and then among CVs using hook-and-line gear, C/Ps using hook-and-line gear, CVs using trawl gear, C/Ps using trawl gear, and vessels using pot gear (§ 679.20(a)(12)(i)(A)). The overall seasonal apportionments in the Western and Central GOA are 60 percent of the annual TAC to the A season and 40 percent of the annual TAC to the B season.
        Under § 679.20(a)(12)(ii), any overage or underage of the Pacific cod allowance from the A season will be subtracted from, or added to, the subsequent B season allowance. In addition, any portion of the hook-and-line, trawl, pot, or jig sector allocations that is determined by NMFS as likely to go unharvested by a sector may be reapportioned to other sectors for harvest during the remainder of the fishing year.
        Pursuant to § 679.20(a)(12)(i)(A) and (B), a portion of the annual Pacific cod TACs in the Western and Central GOA will be allocated to vessels with a Federal fisheries permit that use jig gear before TAC is apportioned among other non-jig sectors. In accordance with the FMP, the annual jig sector allocations may increase to up to 6 percent of the annual Western and Central GOA Pacific cod TACs, depending on the annual performance of the jig sector (see Table 1 of Amendment 83 to the FMP for a detailed discussion of the jig sector allocation process (76 FR 74670, December 1, 2011)). Jig sector allocation increases are established for a minimum of 2 years.
        NMFS has evaluated the historical harvest performance of the jig sector in the Western and Central GOA, and is establishing the proposed 2017 and 2018 Pacific cod apportionments to this sector based on the jig performance through 2015. NMFS proposes that the jig sector receive 3.5 percent of the annual Pacific cod TAC in the Western GOA. This includes a base allocation of 1.5 percent and an additional 2.0 percent because this sector harvested greater than 90 percent of its initial 2012 and 2014 allocations in the Western GOA. NMFS also proposes that the jig sector would receive 1.0 percent of the annual Pacific cod TAC in the Central GOA. This includes a base allocation of 1.0 percent and no additional performance increase. These historical Pacific cod jig allocations, catch, and percent allocation changes are listed in Example 1.
        
          Example 1—Summary of Western GOA and Central GOA Management Area Pacific Cod Catch by Jig Gear in 2012 Through 2015, and Corresponding Percent Allocation Changes
          
            Area
            Year
            Initialpercent of
              TAC
            
            Initial TACallocation
            
            Catch(mt)
            
            Percent ofinitial
              allocation
            
            >90% of initial
              allocation?
            
            Change topercent
              allocation
            
          
          
            WGOA
            2012
            1.5
            315
            322
            102
            Y
            Increase 1%
          
          
             
            2013
            2.5
            530
            273
            52
            N
            None
          
          
             
            2014
            2.5
            573
            785
            137
            Y
            Increase 1%
          
          
             
            2015
            3.5
            948
            55
            6
            N
            None
          
          
            CGOA
            2012
            1.0
            427
            400
            94
            Y
            Increase 1%
          
          
             
            2013
            2.0
            740
            202
            27
            N
            None
          
          
             
            2014
            2.0
            797
            262
            33
            N
            None
          
          
             
            2015
            1.0
            460
            355
            77
            N
            Decrease 1%
          
        
        NMFS will re-evaluate the annual 2015 and 2016 harvest performance of each jig sector when the 2016 fishing year is complete to determine whether to change the jig sector allocations proposed by this action in conjunction with the final 2017 and 2018 harvest specifications. The current catch through November 2016 by the Western GOA jig sector indicates that the Pacific cod allocation percentage to this sector would probably decrease by 1 percent in 2017. Also, the current catch by the Central GOA jig sector indicates that this sector's Pacific cod allocation percentage would not change in 2017. The jig sector allocations are further apportioned between the A (60 percent) and B (40 percent) seasons (§ 679.20(a)(12)(i) and § 679.23(d)(3)(iii)).

        Table 3 lists the seasonal apportionments and allocations of the proposed 2017 and 2018 Pacific cod TACs.
        
        
          Table 3—Proposed 2017 and 2018 Seasonal Apportionments and Allocations of Pacific Cod Total Allowable Catch Amounts in the GOA; Allocations in the Western GOA and Central GOA Sectors, and the Eastern GOA for Processing by the Inshore and Offshore Components
          [Values are rounded to the nearest metric ton]
          
            Regulatory area and sector
            Annualallocation
              (mt)
            
            A season
            Sectorpercentage of
              annual 
              non-jig
              TAC
            
            Seasonalallowances
              (mt)
            
            B season
            Sectorpercentage of
              annual 
              non-jig
              TAC
            
            Seasonalallowances
              (mt)
            
          
          
            Western GOA:
          
          
            Jig (3.5% of TAC)
            857
            N/A
            514
            N/A
            343
          
          
            Hook-and-line CV
            331
            0.70
            165
            0.70
            165
          
          
            Hook-and-line C/P
            4,681
            10.90
            2,577
            8.90
            2,104
          
          
            Trawl CV
            9,078
            27.70
            6,549
            10.70
            2,530
          
          
            Trawl C/P
            567
            0.90
            213
            1.50
            355
          
          
            Pot CV and Pot C/P
            8,984
            19.80
            4,681
            18.20
            4,303
          
          
            Total
            24,499
            60.00
            14,699
            40.00
            9,799
          
          
            Central GOA:
          
          
            Jig (1.0% of TAC)
            320
            N/A
            192
            N/A
            128
          
          
            Hook-and-line <50 CV
            4,620
            9.32
            2,947
            5.29
            1,673
          
          
            Hook-and-line ≥50 CV
            2,122
            5.61
            1,775
            1.10
            347
          
          
            Hook-and-line C/P
            1,615
            4.11
            1,299
            1.00
            316
          
          
            Trawl CV 1
            
            13,156
            21.13
            6,687
            20.45
            6,470
          
          
            Trawl C/P
            1,328
            2.00
            634
            2.19
            694
          
          
            Pot CV and Pot C/P
            8,797
            17.83
            5,641
            9.97
            3,156
          
          
            Total
            31,958
            60.00
            19,175
            40.00
            12,783
          
          
            Eastern GOA: 
            
            Inshore (90% of Annual TAC)
            Offshore (10% of Annual TAC)
          
          
             
            5,693
            5,124
            569
          
          
            1 Trawl vessels participating in Rockfish Program cooperatives receive 3.81 percent, or 1,409 mt, of the annual Central GOA TAC (see Table 28c to 50 CFR part 679), which is deducted from the Trawl CV B season allowance (see Table 8).
        
        Proposed Allocations of the Sablefish TACs Amounts to Vessels Using Hook-and-Line and Trawl Gear
        Sections 679.20(a)(4)(i) and (ii) require allocations of sablefish TACs for each of the regulatory areas and districts to hook-and-line and trawl gear. In the Western and Central Regulatory Areas, 80 percent of each TAC is allocated to hook-and-line gear, and 20 percent of each TAC is allocated to trawl gear. In the Eastern Regulatory Area, 95 percent of the TAC is allocated to hook-and-line gear and 5 percent is allocated to trawl gear. The trawl gear allocation in the Eastern GOA may only be used to support incidental catch of sablefish in directed fisheries for other target species (§ 679.20(a)(4)(i)).
        In recognition of the prohibition against trawl gear in the SEO District of the Eastern Regulatory Area, the Council recommended and NMFS proposes the allocation of 5 percent of the combined Eastern Regulatory Area sablefish TAC to trawl gear in the WYK District, making the remainder of the WYK sablefish TAC available to vessels using hook-and-line gear. NMFS proposes to allocate 100 percent of the sablefish TAC in the SEO District to vessels using hook-and-line gear. This action results in a proposed 2017 allocation of 173 mt to trawl gear and 1,175 mt to hook-and-line gear in the WYK District, a 2,118 mt to hook-and-line gear in the SEO District, and a 2018 allocation of 173 mt to trawl gear in the WYK District. Table 4 lists the allocations of the proposed 2017 sablefish TACs to hook-and-line and trawl gear. Table 5 lists the allocations of the proposed 2018 sablefish TACs to trawl gear.

        The Council recommended that the hook-and-line sablefish TAC be established annually to ensure that the sablefish IFQ fishery is conducted concurrently with the halibut IFQ fishery and is based on recent survey information. The Council also recommended that only the trawl sablefish TAC be established for 2 years so that retention of incidental catch of sablefish by trawl gear could commence in January in the second year of the groundfish harvest specifications. Since there is an annual assessment for sablefish and the final harvest specifications are expected to be published before the IFQ season begins (typically, in early March), the Council recommended that the sablefish TAC be set annually, rather than for 2 years, so that the best available scientific information could be considered in establishing the ABCs and TACs. With the exception of the trawl allocations that are provided to the Rockfish Program cooperatives (see Table 28c to part 679), directed fishing for sablefish with trawl gear is closed during the fishing year. Also, fishing for groundfish with trawl gear is prohibited prior to January 20. Therefore, it is not likely that the sablefish allocation to trawl gear would be reached before the effective date of the final 2017 and 2018 harvest specifications.
        
        
          Table 4—Proposed 2017 Sablefish Total Allowable Catch (TAC) in the Gulf of Alaska and Allocations to Hook-and-Line and Trawl Gear
          [Values are rounded to the nearest metric ton]
          
            Area/district
            TAC
            Hook-and-line allocation
            
            Trawl allocation
          
          
            Western
            1,163
            930
            233
          
          
            Central 1
            
            3,678
            2,942
            736
          
          
            West Yakutat 2
            
            1,348
            1,175
            173
          
          
            Southeast Outside
            2,118
            2,118
            0
          
          
            Total
            8,307
            7,166
            1,142
          
          
            1 The trawl allocation to the Central Regulatory Area is further reduced by the sablefish apportioned to the Rockfish Program cooperatives (378 mt). See Table 8. This results in 358 mt being available for the non-Rockfish Program trawl fisheries.
          
            2 The proposed trawl allocation is based on allocating 5 percent of the combined Eastern Regulatory Area (West Yakutat and Southeast Outside Districts combined) sablefish TAC to trawl gear in the West Yakutat District.
        
        

          Table 5—Proposed 2018 Sablefish Total Allowable Catch (TAC) in the Gulf of Alaska and Allocation to Trawl Gear 1
          
          [Values are rounded to the nearest metric ton]
          
            Area/district
            TAC
            Hook-and-line allocation
            
            Trawl allocation
          
          
            Western
            1,163
            n/a
            233
          
          
            Central 2
            
            3,678
            n/a
            736
          
          
            West Yakutat 3
            
            1,348
            n/a
            173
          
          
            Southeast Outside
            2,118
            n/a
            0
          
          
            Total
            8,307
            n/a
            1,142
          
          
            1 The trawl allocation to the Central Regulatory Area is further reduced by the sablefish apportioned to the Rockfish Program cooperatives (378 mt). See Table 8. This results in 358 mt being available for the non-Rockfish Program trawl fisheries.
          
            2 The Council recommended that harvest specifications for the hook-and-line gear sablefish Individual Fishing Quota fisheries be limited to 1 year.
          
            3 The proposed trawl allocation is based on allocating 5 percent of the combined Eastern Regulatory Area (West Yakutat and Southeast Outside Districts combined) sablefish TAC to trawl gear in the West Yakutat District.
        
        Proposed Apportionments to the Rockfish Program
        These proposed 2017 and 2018 harvest specifications for the GOA include the fishery cooperative allocations and sideboard limitations established by the Rockfish Program. Program participants are primarily trawl CVs and trawl C/Ps, with limited participation by vessels using longline gear. The Rockfish Program assigns quota share and cooperative quota to participants for primary (Pacific ocean perch, northern rockfish, and dusky rockfish) and secondary species (Pacific cod, rougheye rockfish, sablefish, shortraker rockfish, and thornyhead rockfish), allows a participant holding a license limitation program (LLP) license with rockfish quota share to form a rockfish cooperative with other persons, and allows holders of C/P LLP licenses to opt out of the fishery. The Rockfish Program also has an entry level fishery for rockfish primary species for vessels using longline gear.
        Under the Rockfish Program, rockfish primary species in the Central GOA are allocated to participants after deducting for incidental catch needs in other directed groundfish fisheries. Participants in the Rockfish Program also receive a portion of the Central GOA TAC of specific secondary species. Besides groundfish species, the Rockfish Program allocates a portion of the halibut PSC limit (191 mt) from the third season deep-water species fishery allowance for the GOA trawl fisheries to Rockfish Program participants (§ 679.81(d)). Rockfish Program sideboards and halibut PSC limits are discussed below.
        Additionally, the Rockfish Program establishes sideboard limits to restrict the ability of harvesters that operate under the Rockfish Program to increase their participation in other, non-Rockfish Program fisheries. These restrictions are discussed in a subsequent section titled “Rockfish Program Groundfish Sideboard and Halibut PSC Limitations.”

        Section 679.81(a)(2)(ii) requires allocations of 5 mt of Pacific ocean perch, 5 mt of northern rockfish, and 30 mt of dusky rockfish to the entry level longline fishery in 2017 and 2018. The allocation for the entry level longline fishery would increase incrementally each year if the catch exceeds 90 percent of the allocation of a species. The incremental increase in the allocation would continue each year until it is the maximum percentage of the TAC for that species. In 2016, the catch did not exceed 90 percent of any allocated rockfish species. Therefore, NMFS is not proposing an increase to the entry level longline fishery 2017 and 2018 allocations in the Central GOA. The remainder of the TACs for the rockfish primary species would be allocated to the CV and C/P cooperatives. Table 6 lists the allocations of the proposed 2017 and 2018 TACs for each rockfish primary species to the entry level longline fishery, the incremental increase for future years, and the maximum percentage of the TAC for the entry level longline fishery.
        
        
          Table 6—Proposed 2017 and 2018 Allocations of Rockfish Primary Species to the Entry Level Longline Fishery in the Central Gulf of Alaska
          
            Rockfish primary species
            2017 and 2018 allocations
            Incremental increase in 2018 if ≥90 percent of 2017 allocation is harvested
            
            Up to maximum percent of each TAC of:
          
          
            Pacific ocean perch
            5 metric tons
            5 metric tons
            1
          
          
            Northern rockfish
            5 metric tons
            5 metric tons
            2
          
          
            Dusky rockfish
            30 metric tons
            20 metric tons
            5
          
        
        Section 679.81(a)(2) requires allocations of rockfish primary species among various components of the Rockfish Program. Table 7 lists the proposed 2017 and 2018 allocations of rockfish in the Central GOA to the entry level longline fishery, and Rockfish CV and C/P Cooperatives in the Rockfish Program. NMFS also proposes setting aside incidental catch amounts (ICAs) for other directed fisheries in the Central GOA of 1,500 mt of Pacific ocean perch, 300 mt of northern rockfish, and 250 mt of dusky rockfish. These amounts are based on recent average incidental catches in the Central GOA by other groundfish fisheries.

        Allocations among vessels belonging to CV or C/P cooperatives are not included in these proposed harvest specifications. Rockfish Program applications for CV cooperatives and C/P cooperatives are not due to NMFS until March 1 of each calendar year; therefore, NMFS cannot calculate 2017 and 2018 allocations in conjunction with these proposed harvest specifications. NMFS will post these allocations on the Alaska Region Web site at http://alaskafisheries.noaa.gov/sustainablefisheries/rockfish/ when they become available after March 1.
        
          Table 7—Proposed 2017 and 2018 Allocations of Rockfish Primary Species in the Central Gulf of Alaska to the Entry Level Longline Fishery and Rockfish Cooperatives in the Rockfish Program
          [Values are rounded to the nearest metric ton]
          
            Rockfish primary species
            TAC
            Incidental catch allowance(ICA)
            
            TAC minus ICA
            Allocation tothe entry level longline 1 fishery
            
            Allocation tothe Rockfish 
              Cooperatives 2
              
            
          
          
            Pacific ocean perch
            16,860
            1,500
            15,360
            5
            15,535
          
          
            Northern rockfish
            3,338
            300
            3,038
            5
            3,033
          
          
            Dusky rockfish
            3,791
            250
            3,541
            30
            3,511
          
          
            Total
            23,989
            2,050
            21,939
            40
            21,899
          
          
            1 Longline gear includes hook-and-line, jig, troll, and handline gear.
          
            2 Rockfish cooperatives include vessels in CV and C/P cooperatives.
        
        Section 679.81(c) requires allocations of rockfish secondary species to CV and C/P cooperatives in the GOA. CV cooperatives receive allocations of Pacific cod, sablefish from the trawl gear allocation, and thornyhead rockfish. C/P cooperatives receive allocations of sablefish from the trawl allocation, rougheye rockfish, shortraker rockfish, and thornyhead rockfish. Table 8 lists the apportionments of the proposed 2017 and 2018 TACs of rockfish secondary species in the Central GOA to CV and C/P cooperatives.
        
          Table 8—Proposed 2017 and 2018 Apportionments of Rockfish Secondary Species in the Central GOA to Catcher Vessel and Catcher/Processor Cooperatives
          [Values are in metric tons]
          
            Rockfish secondary species
            Central GOAannual TAC
            
            Catcher vessel cooperatives
            Percentage ofTAC
            
            Apportionment(mt)
            
            Catcher/processor cooperatives
            
            Percentage of TAC
            Apportionment(mt)
            
          
          
            Pacific cod
            31,958
            3.81
            1,218
            0.0
            0.0
          
          
            Sablefish
            3,678
            6.78
            249
            3.51
            129
          
          
            Shortraker rockfish
            301
            0.0
            0
            40.00
            120
          
          
            Rougheye rockfish
            705
            0.0
            0
            58.87
            415
          
          
            Thornyhead rockfish
            988
            7.84
            77
            26.50
            262
          
        
        Halibut PSC Limits
        Section 679.21(d) establishes annual halibut PSC limit apportionments to trawl and hook-and-line gear, and authorizes the establishment of apportionments for pot gear. In October 2016, the Council recommended halibut PSC limits of 1,706 mt for trawl gear, 257 mt for hook-and-line gear, and 9 mt for the demersal shelf rockfish (DSR) fishery in the SEO District.

        The DSR fishery in the SEO District is defined at § 679.21(d)(2)(ii)(A). This fishery is apportioned 9 mt of the halibut PSC limit in recognition of its small-scale harvests of groundfish. NMFS estimates low halibut bycatch in the DSR fishery because (1) the duration of the DSR fisheries and the gear soak times are short, (2) the DSR fishery occurs in the winter when less overlap occurs in the distribution of DSR and halibut, and (3) the directed commercial DSR fishery has a low DSR TAC. The Alaska Department of Fish and Game sets the commercial GHL for the DSR fishery after deducting (1) estimates of DSR incidental catch in all fisheries (including halibut and subsistence) and (2) the allocation to the DSR sport fish fishery. Of the 231 mt TAC for DSR in 2016, 188 mt were available for the DSR commercial directed fishery, of which 8 mt were harvested.
        The FMP authorizes the Council to exempt specific gear from the halibut PSC limits. NMFS, after consultation with the Council, proposes to exempt pot gear, jig gear, and the sablefish IFQ hook-and-line gear fishery categories from the non-trawl halibut PSC limit for 2017 and 2018. The Council recommended, and NMFS is proposing, these exemptions because (1) pot gear fisheries have low annual halibut bycatch mortality, (2) IFQ program regulations prohibit discard of halibut if any halibut IFQ permit holder on board a CV holds unused halibut IFQ (§ 679.7(f)(11)), (3) some sablefish IFQ permit holders hold halibut IFQ permits and are therefore required to retain the halibut they catch while fishing sablefish IFQ, and (4) NMFS estimates negligible halibut mortality for the jig gear fisheries. NMFS estimates halibut mortality is negligible in the jig gear fisheries given the small amount of groundfish harvested by jig gear, the selective nature of jig gear, and the high survival rates of halibut caught and released with jig gear.
        The best available information on estimated halibut bycatch consists of data collected by fisheries observers during 2016. The calculated halibut bycatch mortality through November 8, 2016, is 1,321 mt for trawl gear and 206 mt for hook-and-line gear for a total halibut mortality of 1,527 mt. This halibut mortality was calculated using groundfish and halibut catch data from the NMFS Alaska Region's catch accounting system. This accounting system contains historical and recent catch information compiled from each Alaska groundfish fishery.
        Section 679.21(d)(4)(i) and (ii) authorizes NMFS to seasonally apportion the halibut PSC limits after consultation with the Council. The FMP and regulations require that the Council and NMFS consider the following information in seasonally apportioning halibut PSC limits: (1) Seasonal distribution of halibut, (2) seasonal distribution of target groundfish species relative to halibut distribution, (3) expected halibut bycatch needs on a seasonal basis relative to changes in halibut biomass and expected catch of target groundfish species, (4) expected bycatch rates on a seasonal basis, (5) expected changes in directed groundfish fishing seasons, (6) expected actual start of fishing effort, and (7) economic effects of establishing seasonal halibut allocations on segments of the target groundfish industry. Based on public comment and the information presented in the final 2016 SAFE report, the Council may recommend or NMFS may make changes to the seasonal, gear-type, or fishery category apportionments of halibut PSC limits for the final 2017 and 2018 harvest specifications.
        The final 2016 and 2017 harvest specifications (81 FR 14740, March 18, 2016) summarized the Council's and NMFS' findings with respect to halibut PSC for each of these FMP considerations. The Council's and NMFS' findings for 2017 are unchanged from 2016. Table 9 lists the proposed 2017 and 2018 Pacific halibut PSC limits, allowances, and apportionments. The halibut PSC limits in these tables reflect the halibut PSC limits set forth at § 679.21(d)(2) and § 679.21(d)(3). Sections 679.21(d)(4)(iii) and (iv) specify that any underages or overages of a seasonal apportionment of a PSC limit will be deducted from or added to the next respective seasonal apportionment within the fishing year.
        
          Table 9—Proposed 2017 and 2018 Pacific Halibut PSC Limits, Allowances, and Apportionments
          [Values are in metric tons]
          
            Trawl gear
            Season
            Percent
            Amount
            Hook-and-line gear 1
            
            Other than DSR
            Season
            Percent
            Amount
            DSR
            Season
            Amount
          
          
            January 20-April 1
            27.5
            469
            January 1-June 10
            86
            221
            January 1-December 31
            9
          
          
            April 1-July 1
            20
            341
            June 10-September 1
            2
            5
          
          
            July 1-September 1
            30
            512
            September 1-December 31
            12
            31
          
          
            September 1-October 1
            7.5
            128
          
          
            October 1-December 31
            15
            256
          
          
            Total
            
            1,706
            
            
            257
            
            9
          
          
            1 The Pacific halibut prohibited species catch (PSC) limit for hook-and-line gear is allocated to the demersal shelf rockfish (DSR) fishery and fisheries other than DSR. The hook-and-line sablefish fishery is exempt from halibut PSC limits, as are pot and jig gear for all groundfish fisheries.
        
        Section 679.21(d)(3)(ii) authorizes further apportionment of the trawl halibut PSC limit as bycatch allowances to trawl fishery categories. The annual apportionments are based on each category's proportional share of the anticipated halibut bycatch mortality during a fishing year and optimization of the total amount of groundfish harvest under the halibut PSC limit. The fishery categories for the trawl halibut PSC limits are (1) a deep-water species fishery, composed of sablefish, rockfish, deep-water flatfish, rex sole, and arrowtooth flounder; and (2) a shallow-water species fishery, composed of pollock, Pacific cod, shallow-water flatfish, flathead sole, Atka mackerel, skates and “other species” (sculpins, sharks, squids, and octopuses) (§ 679.21(d)(3)(iii)). Table 10 lists the proposed 2017 and 2018 seasonal apportionments of trawl halibut PSC limits between the trawl gear deep-water and the shallow-water species fisheries.
        Table 28d to 50 CFR part 679 specifies the amount of the trawl halibut PSC limit that is assigned to the CV andC/P sectors that are participating in the Central GOA Rockfish Program. This includes 117 mt of halibut PSC limit to the CV sector and 74 mt of halibut PSC limit to the C/P sector. These amounts are allocated from the trawl deep-water species fishery's halibut PSC third seasonal apportionment.

        Section 679.21(d)(4)(iii)(B) limits the amount of the halibut PSC limit allocated to Rockfish Program participants that could be re-apportioned to the general GOA trawl fisheries to no more than 55 percent of the unused annual halibut PSC apportioned to Rockfish Program participants. The remainder of the unused Rockfish Program halibut PSC limit is unavailable for use by vessels directed fishing with trawl gear for the remainder of the fishing year (§ 679.21(d)(4)(iii)(C)).
        
          Table 10—Proposed 2017 and 2018 Seasonal Apportionments of the Pacific Halibut PSC Limit Apportioned Between the Trawl Gear Shallow-Water and Deep-Water Species Fisheries
          [Values are in metric tons]
          
            Season
            Shallow-water
            Deep-water 1
            
            Total
          
          
            January 20-April 1
            384
            85
            469
          
          
            April 1-July 1
            85
            256
            341
          
          
            July 1-September 1
            171
            341
            512
          
          
            September 1-October 1
            128
            (3)
            128
          
          
            Subtotal, January 20-October 1
            768
            682
            1,450
          
          
            October 1-December 31 2
            
            
            
            256
          
          
            Total
            
            
            1,706
          
          
            1 Vessels participating in cooperatives in the Rockfish Program will receive 191 mt of the third season (July 1 through September 1) deep-water species fishery halibut PSC apportionment.
          
            2 There is no apportionment between trawl shallow-water and deep-water species fisheries during the fifth season (October 1 through December 31).
          
            3 Any remainder.
        
        Section 679.21(d)(2) requires that the “other hook-and-line fishery” halibut PSC apportionment to vessels using hook-and-line gear must be divided between CVs and C/Ps. NMFS must calculate the halibut PSC limit apportionments for the entire GOA to hook-and-line CVs and C/Ps in accordance with § 679.21(d)(2)(iii) in conjunction with these harvest specifications. A comprehensive description and example of the calculations necessary to apportion the “other hook-and-line fishery” halibut PSC limit between the hook-and-line CV and C/P sectors were included in the proposed rule to implement Amendment 83 to the FMP (76 FR 44700, July 26, 2011) and is not repeated here.
        For 2017 and 2018, NMFS proposes annual halibut PSC limit apportionments of 129 mt and 128 mt to the hook-and-line CV and hook-and-line C/P sectors, respectively. The 2017 and 2018 annual halibut PSC limits are divided into three seasonal apportionments, using seasonal percentages of 86 percent, 2 percent, and 12 percent. Table 11 lists the proposed 2017 and 2018 annual halibut PSC limits and seasonal apportionments between the hook-and-line CV and hook-and-line C/P sectors in the GOA.
        No later than November 1 of each year, NMFS calculates the projected unused amount of halibut PSC limit by either of the hook-and-line sectors for the remainder of the year. The projected unused amount of halibut PSC limit is made available to the other hook-and-line sector for the remainder of that fishing year if NMFS determines that an additional amount of halibut PSC limit is necessary for that sector to continue its directed fishing operations (§ 679.21(d)(2)(iii)(C)).
        
          Table 11—Proposed 2017 and 2018 Apportionments of the “Other Hook-and-Line Fisheries” Halibut PSC Allowance Between the Hook-and-Line Gear Catcher Vessel and Catcher/Processor Sectors
          [Values are in metric tons]
          
            “Other than DSR” allowance
            
            Hook-and-line sector
            Sector annual amount
            Season
            Seasonalpercentage
            
            Sectorseasonal
              amount
            
          
          
            257
            Catcher Vessel
            129
            January 1-June 10
            86
            111
          
          
             
            
             
            June 10-September 1
            2
            3
          
          
             
            
             
            September 1-December 31
            12
            15
          
          
             
            Catcher/Processor
            128
            January 1-June 10
            86
            110
          
          
             
            
             
            June 10-September 1
            2
            3
          
          
             
            
             
            September 1-December 31
            12
            15
          
        
        Halibut Discard Mortality Rates
        To monitor halibut bycatch mortality allowances and apportionments, the Regional Administrator uses observed halibut incidental catch rates, halibut discard mortality rates (DMRs), and estimates of groundfish catch to project when a fishery's halibut bycatch mortality allowance or seasonal apportionment is reached. Halibut incidental catch rates are based on observers' estimates of halibut incidental catch in the groundfish fishery. DMRs are estimates of the proportion of incidentally caught halibut that do not survive after being returned to the sea. The cumulative halibut mortality that accrues to a particular halibut PSC limit is the product of a DMR multiplied by the estimated halibut PSC. DMRs are estimated using the best information available in conjunction with the annual GOA stock assessment process. The DMR methodology and findings are included as an appendix to the annual GOA groundfish SAFE report.

        Historically, DMRs consisted of long-term averages of annual DMRs within target fisheries that were defined by management area, gear, and target species. Since the late 1990s, halibut DMRs were calculated by the International Pacific Halibut Commission (IPHC), which then provided the estimates to the NMFS for application in managing halibut bycatch limits. DMRs specified through the Council process and used for catch accounting by NMFS have consisted of long-term averages of annual estimates within target fisheries that are defined by region, gear, and target species. Long-term averages are taken from annual estimates for the most recent 10-year period with the number of years with data to support annual DMR estimates varying among fisheries. Fishery-specific DMRs, once calculated, have generally been put in place for 3-year increments.
        NMFS proposes to revise methods for estimating DMRs consistent with those methods developed by the halibut DMR working group and recommended by the Council at its October 2016 meeting. NMFS proposes for the 2017 and 2018 GOA groundfish harvest specifications revised DMRs consistent with modified DMR estimation methodology. The proposed change will make the DMR process transparent, transferable, and allow for review by all agencies/entities involved. The Alaska Region will program the revised DMRs into its groundfish catch accounting system to monitor the 2017 and 2018 halibut bycatch allowances (see Tables 9, 10, and 11). The DMRs proposed for 2017 and 2018 GOA groundfish harvest specifications reflect an ongoing effort by the Council to improve the estimation of DMRs in the Alaska groundfish fisheries.
        The halibut DMR working group, consisting of the IPHC, Council, and NMFS Alaska Region staff, recommended the following broad changes to the DMR estimation method: Implementation of sampling design consistent with sampling protocols used under the Observer Restructuring Program; categorization of data of halibut viability based on vessel operations (sorting and handling practices, gear type, and processing sector) rather than target fisheries; and revision of reference timeframes to obtain estimates that are more responsive to changes in how the groundfish fisheries are observed and managed. These recommendations, and others, are described below.
        • Revise the DMR estimation methodology for consistency with the sampling protocols instituted in 2013 through the restructured Observer Program. The Observer Program randomizes sampling of fishing trips within operational groupings, sampling of hauls within fishing trips, and sampling of biological data within hauls. Basing halibut DMR estimation on a sampling design consistent with Observer Program sampling protocols should reduce the potential for sampling bias, improve data on operational causes of variation in post-capture halibut viability, and promote the ability for NMFS to make timely improvements to halibut DMR estimation in the future.

        • Incorporate the use of vessel operations into DMR estimation methodology. This incorporates data about the viability (likelihood to survive) of discarded halibut into DMR calculations. Data based on different vessel operational categories, such as sorting practices, handling practices, gear type, and processing sectors (i.e. CVs, CPs, and CVs delivering to motherships), provide better information on halibut viability. NMFS expects that incorporating this information into the DMR estimation methodology will yield a more precise estimate of actual mortality.
        • Remove the use of target fishery. Fishery targets do not necessarily characterize statistical and/or vessel operational differences in the sampling or handling of halibut PSC. Using fishery target aggregations may have reduced the quality of DMR estimates due to small sample sizes or by combining vessel operations with very important differences in sampling and handling characteristics.
        • Change the reference time-frame for DMR calculations. Rather than using 10-year average rates, the revised methodology estimates DMRs based on and initial 3-year average rates. Using 2013 as the starting year is more responsive to, and better aligns DMR calculation methodology with, the 2013 restructured Observer Program's sampling protocols. Using 2013 as the base year, NMFS and the Council will evaluate the time frame each year. Evaluating the time frame each year will enable NMFS and the Council to update the methodology and the halibut DMRs based on the best available information.
        The working group's discussion paper also included a comparison of the total amount of halibut mortality that accrues using current DMRs versus the working group's recommended DMRs. Calculating the 2015 halibut mortality using specified DMRs yielded 1,620 mt of halibut mortality, whereas using the recommended DMRs yielded 1,688 mt of halibut morality (a four percent increase). Calculating the 2016 halibut mortality (through September 2016) yielded 1,243 mt of halibut mortality, versus 1,256 mt of halibut mortality when applying the recommended DMRs (a one percent increase).

        These proposed estimation methods, and recommendations for 2017 and 2018 halibut DMRs, were presented to the Plan Team in September 2016. The Plan Team concurred with the revised methodology, as well as the working group's halibut DMR recommendations for 2017 and 2018. The Council agreed with these recommendations at the Council's October 2016 meeting. Additionally, in April 2016 the SSC reviewed the methodology and made a number of suggestions for improving and refining it. The working group has incorporated those suggestions into its DMR estimation methodology. The working group's discussion of the revised halibut DMR methodology, including the comparative assessment, is available from the Council (see ADDRESSES). Table 12 lists the proposed 2017 and 2018 DMRs.
        
          Table 12—Proposed 2017 and 2018 Halibut Discard Mortality Rates for Vessels Fishing in the Gulf of Alaska
          [Values are percent of halibut assumed to be dead]
          
            Gear
            Sector
            Program
            Discardmortality rate
              (percent)
            
          
          
            Hook-and-line
            C/P
            non-Rockfish Program
            11
          
          
            Hook-and-line
            CV
            non-Rockfish Program
            12
          
          
            Pot
            CV and C/P
            non-Rockfish Program
            10
          
          
            Pelagic trawl
            CV
            Rockfish Program
            100
          
          
            Non-pelagic trawl
            CV
            Rockfish Program
            85
          
          
            Pelagic trawl
            CV
            non-Rockfish Program
            100
          
          
            
            Non-pelagic trawl
            CV
            non-Rockfish Program
            63
          
          
            Non-pelagic trawl
            C/P and Mothership
            non-Rockfish Program
            85
          
          
            Non-pelagic trawl
            C/P
            Rockfish Program
            85
          
          
            Pelagic trawl
            C/P
            Rockfish Program
            100
          
          
            Pelagic trawl
            C/P
            non-Rockfish Program
            100
          
        
        Chinook Salmon Prohibited Species Catch Limit
        Amendment 93 to the FMP (77 FR 42629, July 20, 2012) established separate Chinook salmon PSC limits in the Western and Central GOA in the directed pollock trawl fishery. These limits require NMFS to close the pollock directed fishery in the Western and Central regulatory areas of the GOA if the applicable limit is reached (§ 679.21(h)(8)). The annual Chinook salmon PSC limits in the pollock directed fishery of 6,684 salmon in the Western GOA and 18,316 salmon in the Central GOA are set in § 679.21(h)(2)(i) and (ii). In addition, all salmon (regardless of species), taken in the pollock directed fisheries in the Western and Central GOA must be retained until an observer at the processing facility that takes delivery of the catch is provided an opportunity to count the number of salmon and to collect any scientific data or biological samples from the salmon (§ 679.21(h)(6)).
        Amendment 97 to the FMP (79 FR 71350, December 2, 2014) established an initial annual PSC limit of 7,500 Chinook salmon for the non-pollock groundfish fisheries. This limit is apportioned among three sectors: 3,600 Chinook salmon to trawl C/Ps; 1,200 Chinook salmon to trawl CVs participating in the Rockfish Program; and 2,700 Chinook salmon to trawl CVs not participating in the Rockfish Program that are fishing for groundfish species other than pollock (§ 679.21(h)(4)). NMFS will monitor the Chinook salmon PSC in the non-pollock GOA groundfish fisheries and close an applicable sector if it reaches its Chinook salmon PSC limit.
        The Chinook salmon PSC limit for two sectors, trawl C/Ps and trawl CVs not participating in the Rockfish Program, may be increased in subsequent years based on the performance of these two sectors and their ability to minimize their use of their respective Chinook salmon PSC limits. If either or both of these two sectors limits its use of Chinook salmon PSC to a certain threshold amount in 2016, that sector will receive an incremental increase to its 2017 Chinook salmon PSC limit (§ 679.21(h)(4)). NMFS will evaluate the annual Chinook salmon PSC by trawl C/Ps and non-Rockfish Program CVs when the 2016 fishing year is complete to determine whether to increase the Chinook salmon PSC limits for these two sectors. Based on preliminary 2016 Chinook salmon PSC data, the trawl C/P sector will receive an incremental increase of its Chinook salmon PSC limit, as will the non-Rockfish Program CV sector. This evaluation will be completed in conjunction with the final 2017 and 2018 harvest specifications.
        As described earlier in this preamble, Amendment 103 to the FMP became effective in 2016. The regulations associated with Amendment 103 authorize NMFS to use inseason management actions to reapportion unused Chinook salmon PSC among the pollock and non-pollock sectors. As of November 15, 2016, NMFS has not exercised this authority, as none of the trawl sectors have needed such reapportionments.
        American Fisheries Act (AFA) Catcher/Processor and Catcher Vessel Groundfish Sideboard Limits
        Section 679.64 establishes groundfish harvesting and processing sideboard limits on AFA C/Ps and CVs in the GOA. These sideboard limits are necessary to protect the interests of fishermen and processors who do not directly benefit from the AFA from those fishermen and processors who receive exclusive harvesting and processing privileges under the AFA. Section 679.7(k)(1)(ii) prohibits listed AFA C/Ps from harvesting any species of fish in the GOA. Additionally, § 679.7(k)(1)(iv) prohibits listed AFA C/Ps from processing any pollock harvested in a directed pollock fishery in the GOA and any groundfish harvested in Statistical Area 630 of the GOA.
        AFA CVs that are less than 125 ft (38.1 meters) length overall, have annual landings of pollock in the Bering Sea and Aleutian Islands of less than 5,100 mt, and have made at least 40 landings of GOA groundfish from 1995 through 1997 are exempt from GOA sideboard limits under § 679.64(b)(2)(ii). Sideboard limits for non-exempt AFA CVs operating in the GOA are based on their traditional harvest levels of TAC in groundfish fisheries covered by the FMP. Section 679.64(b)(3)(iv) establishes the groundfish sideboard limitations in the GOA based on the retained catch of non-exempt AFA CVs of each sideboard species from 1995 through 1997 divided by the TAC for that species over the same period.

        Table 13 lists the proposed 2017 and 2018 groundfish sideboard limits for non-exempt AFA CVs. NMFS will deduct all targeted or incidental catch of sideboard species made by non-exempt AFA CVs from the sideboard limits listed in Table 13.
        
        
          Table 13—Proposed 2017 and 2018 GOA Non-Exempt American Fisheries Act Catcher Vessel (CV) Groundfish Sideboard Limits 
          [Values are rounded to the nearest metric ton]
          
            Species
            Apportionments byseason/gear
            
            Area/component
            Ratio of 1995-1997 
              non-exempt AFA 
              CV catch 
              to 1995-
              1997 TAC
            
            Proposed 2017 and 2018 TACs 3
              
            
            Proposed 2017 and 2018 non-
              exempt AFA CV sideboard limit
            
          
          
            Pollock
            A Season—January 20-March 10
            Shumagin (610)Chirikof (620)
            
            0.60470.1167
            
            3,76942,732
            
            2,2794,987
            
          
          
             
             
            Kodiak (630)
            0.2028
            12,272
            2,489
          
          
             
            B Season—March 10-May 31
            Shumagin (610)Chirikof (620)
            
            0.60470.1167
            
            3,76949,996
            
            2,2795,835
            
          
          
             
             
            Kodiak (630)
            0.2028
            5,007
            1,015
          
          
             
            C Season—August 25-October 1
            Shumagin (610)Chirikof (620)
            
            0.60470.1167
            
            24,06015,176
            
            14,5491,771
            
          
          
             
             
            Kodiak (630)
            0.2028
            19,529
            3,960
          
          
             
            D Season—October 1-November 1
            Shumagin (610)Chirikof (620)
            
            0.60470.1167
            
            24,06015,175
            
            14,5491,771
            
          
          
             
             
            Kodiak (630)
            0.2028
            19,529
            3,960
          
          
             
            Annual
            WYK (640)
            0.3495
            9,209
            3,219
          
          
             
             
            SEO (650)
            0.3495
            9,920
            3,467
          
          
            Pacific cod
            A Season 1—January 1-June 10
            WC
            
            0.13310.0692
            
            14,69919,175
            
            1,9561,327
            
          
          
             
            B Season 2—September 1-December 31
            WC
            
            0.13310.0692
            
            9,79912,783
            
            1,304885
            
          
          
             
            Annual
            E inshore
            0.0079
            5,124
            40
          
          
             
             
            E offshore
            0.0078
            569
            4
          
          
            Sablefish
            Annual, trawl gear
            W
            0.0000
            233
            0
          
          
             
             
            C
            0.0642
            736
            47
          
          
             
             
            E
            0.0433
            173
            8
          
          
            Flatfish, shallow-water
            Annual
            W
            0.0156
            13,250
            207
          
          
             
             
            C
            0.0587
            17,680
            1,038
          
          
             
             
            E
            0.0126
            3,925
            49
          
          
            Flatfish, deep-water
            Annual
            W
            0.0000
            187
            0
          
          
             
             
            C
            0.0647
            3,516
            227
          
          
             
             
            E
            0.0128
            5,578
            71
          
          
            Rex sole
            Annual
            W
            0.0007
            1,318
            1
          
          
             
             
            C
            0.0384
            4,453
            171
          
          
             
             
            E
            0.0029
            1,736
            5
          
          
            Arrowtooth flounder
            Annual
            W
            0.0021
            14,500
            30
          
          
             
             
            C
            0.0280
            75,000
            2,100
          
          
             
             
            E
            0.0002
            13,800
            3
          
          
            Flathead sole
            Annual
            W
            0.0036
            8,650
            31
          
          
             
             
            C
            0.0213
            15,400
            328
          
          
             
             
            E
            0.0009
            3,800
            3
          
          
            Pacific ocean perch
            Annual
            W
            0.0023
            2,709
            6
          
          
             
             
            C
            0.0748
            16,860
            1,261
          
          
             
             
            E
            0.0466
            4,620
            215
          
          
            Northern rockfish
            Annual
            W
            0.0003
            430
            0
          
          
             
             
            C
            0.0277
            3,338
            92
          
          
            Shortraker rockfish
            Annual
            W
            0.0000
            38
            0
          
          
             
             
            C
            0.0218
            301
            7
          
          
             
             
            E
            0.0110
            947
            10
          
          
            Dusky Rockfish
            Annual
            W
            0.0001
            159
            0
          
          
             
             
            C
            0.0000
            3,791
            0
          
          
             
             
            E
            0.0067
            334
            2
          
          
            Rougheye rockfish
            Annual
            W
            0.0000
            105
            0
          
          
             
             
            C
            0.0237
            705
            17
          
          
             
             
            E
            0.0124
            515
            6
          
          
            Demersal shelf rockfish
            Annual
            SEO
            0.0020
            231
            0
          
          
            Thornyhead rockfish
            Annual
            W
            0.0280
            291
            8
          
          
             
             
            C
            0.0280
            988
            28
          
          
             
             
            E
            0.0280
            682
            19
          
          
            Other Rockfish
            Annual
            W/C
            0.1699
            1,534
            261
          
          
             
             
            E
            0.0000
            774
            0
          
          
            Atka mackerel
            Annual
            Gulfwide
            0.0309
            2,000
            62
          
          
            Big skates
            Annual
            W
            0.0063
            908
            6
          
          
             
             
            C
            0.0063
            1,850
            12
          
          
             
             
            E
            0.0063
            1,056
            7
          
          
            Longnose skates
            Annual
            W
            0.0063
            61
            0
          
          
             
             
            C
            0.0063
            2,513
            16
          
          
            
             
             
            E
            0.0063
            632
            4
          
          
            Other skates
            Annual
            Gulfwide
            0.0063
            1,919
            12
          
          
            Sculpins
            Annual
            Gulfwide
            0.0063
            5,591
            35
          
          
            Sharks
            Annual
            Gulfwide
            0.0063
            4,514
            28
          
          
            Squids
            Annual
            Gulfwide
            0.0063
            1,148
            7
          
          
            Octopuses
            Annual
            Gulfwide
            0.0063
            4,878
            31
          
          
            1 The Pacific cod A season for trawl gear does not open until January 20.
          
            2 The Pacific cod B season for trawl gear closes November 1.
          
            3 The Western and Central GOA area apportionments of pollock are considered ACLs.
        
        Non-Exempt AFA Catcher Vessel Halibut PSC Limits
        The halibut PSC sideboard limits for non-exempt AFA CVs in the GOA are based on the aggregate retained groundfish catch by non-exempt AFA CVs in each PSC target category from 1995 through 1997 divided by the retained catch of all vessels in that fishery from 1995 through 1997 (§ 679.64(b)(4)). Table 14 lists the proposed 2017 and 2018 non-exempt AFA CV halibut PSC limits for vessels using trawl gear in the GOA.
        
          Table 14—Proposed 2017 and 2018 Non-Exempt American Fisheries Act Catcher Vessel Halibut Prohibited Species Catch (PSC) Limits for Vessels Using Trawl Gear in the GOA 
          [PSC limits are rounded to the nearest metric ton]
          
            Season
            Season dates
            Fishery category
            Ratio of 1995-1997 
              non-exempt AFA CV retained catch to total 
              retained catch
            
            Proposed 2017 and 2018 PSC limit
            
            Proposed 2017 and 2018 non-exempt AFA CV PSC limit
            
          
          
            1
            January 20-April 1
            shallow-water
            0.340
            384
            131
          
          
             
            
            deep-water
            0.070
            85
            6
          
          
            2
            April 1-July 1
            shallow-water
            0.340
            85
            29
          
          
             
            
            deep-water
            0.070
            256
            18
          
          
            3
            July 1-September 1
            shallow-water
            0.340
            171
            58
          
          
             
            
            deep-water
            0.070
            341
            24
          
          
            4
            September 1-October 1
            shallow-water
            0.340
            128
            44
          
          
             
            
            deep-water
            0.070
            0
            0
          
          
            5
            October 1-December 31
            all targets
            0.205
            256
            52
          
          
            Annual
            
            Total shallow-water
            
            
            262
          
          
             
            
            Total deep-water
            
            
            48
          
          
             
            
            Grand Total, all seasons and categories
            
            1,706
            362
          
        
        Non-AFA Crab Vessel Groundfish Sideboard Limits
        Section 680.22 establishes groundfish sideboard limits for vessels with a history of participation in the Bering Sea snow crab fishery to prevent these vessels from using the increased flexibility provided by the Crab Rationalization Program to expand their level of participation in the GOA groundfish fisheries. Sideboard harvest limits restrict these vessels' catch to their collective historical landings in each GOA groundfish fishery (except the fixed-gear sablefish fishery). Sideboard limits also apply to landings made using an LLP license derived from the history of a restricted vessel, even if that LLP license is used on another vessel.
        The basis for these sideboard harvest limits is described in detail in the final rules implementing the major provisions of the Crab Rationalization Program, including Amendments 18 and 19 to the Fishery Management Plan for Bering Sea/Aleutian Islands King and Tanner Crabs (Crab FMP) (70 FR 10174, March 2, 2005), Amendment 34 to the Crab FMP (76 FR 35772, June 20, 2011), Amendment 83 to the GOA FMP (76 FR 74670, December 1, 2011), and Amendment 45 to the Crab FMP (80 FR 28539, May 19, 2015).

        Table 15 lists the proposed 2017 and 2018 groundfish sideboard limitations for non-AFA crab vessels. All targeted or incidental catch of sideboard species made by non-AFA crab vessels or associated LLP licenses will be deducted from these sideboard limits.
        
        
          Table 15—Proposed 2017 and 2018 GOA Non-American Fisheries Act Crab Vessel Groundfish Sideboard Limits
          [Values are rounded to the nearest metric ton]
          
            Species
            Season/gear
            Area/component/gear
            Ratio of1996-2000
              non-AFA crab
              vessel catch to
              1996-2000
              total harvest
            
            Proposed 2017 and 2018 TACs
            Proposed 2017 and 2018 non-AFA crab vessel sideboard limit
          
          
            Pollock
            A Season—January 20-March 10
            Shumagin (610)Chirikof (620)
            
            0.00980.0031
            
            3,76942,732
            
            37132
            
          
          
             
            
            Kodiak (630)
            0.0002
            12,272
            2
          
          
             
            B Season—March 10-May 31
            Shumagin (610)Chirikof (620)
            
            0.00980.0031
            
            3,76949,996
            
            37155
            
          
          
             
            
            Kodiak (630)
            0.0002
            5,007
            1
          
          
             
            C Season—August 25-October 1
            Shumagin (610)Chirikof (620)
            
            0.00980.0031
            
            24,06015,176
            
            23647
            
          
          
             
            
            Kodiak (630)
            0.0002
            19,529
            4
          
          
             
            D Season—October 1-November 1
            Shumagin (610)Chirikof (620)
            
            0.00980.0031
            
            24,06015,175
            
            23647
            
          
          
             
            
            Kodiak (630)
            0.0002
            19,529
            4
          
          
             
            Annual
            WYK (640)
            0.0000
            9,209
          
          
             
            
            SEO (650)
            0.0000
            9,920
          
          
            Pacific cod
            A Season 1—January 1-June 10
            W Jig CVW Hook-and-line CV
            
            0.00000.0004
            
            14,69914,699
            
             6
            
          
          
             
            
            W Pot CV
            0.0997
            14,699
            1,466
          
          
             
            
            W Pot C/P
            0.0078
            14,699
            115
          
          
             
            
            W Trawl CV
            0.0007
            14,699
            10
          
          
             
            
            C Jig CV
            0.0000
            19,175
            
          
          
             
            
            C Hook-and-line CV
            0.0001
            19,175
            2
          
          
             
            
            C Pot CV
            0.0474
            19,175
            909
          
          
             
            
            C Pot C/P
            0.0136
            19,175
            261
          
          
             
            
            C Trawl CV
            0.0012
            19,175
            23
          
          
             
            B Season 2—September 1-December 31
            W Jig CVW Hook-and-line CV
            
            0.00000.0004
            
            9,7999,799
            
             4
            
          
          
             
            
            W Pot CV
            0.0997
            9,799
            977
          
          
             
            
            W Pot C/P
            0.0078
            9,799
            76
          
          
             
            
            W Trawl CV
            0.0007
            9,799
            7
          
          
             
            
            C Jig CV
            0.0000
            12,783
            
          
          
             
            
            C Hook-and-line CV
            0.0001
            12,783
            1
          
          
             
            
            C Pot CV
            0.0474
            12,783
            606
          
          
             
            
            C Pot C/P
            0.0136
            12,783
            174
          
          
             
            
            C Trawl CV
            0.0012
            12,783
            15
          
          
             
            Annual
            E inshore
            0.0110
            5,124
            56
          
          
             
            
            E offshore
            0.0000
            569
            
          
          
            Sablefish
            Annual, trawl gear
            W
            0.0000
            233
            
          
          
             
            
            C
            0.0000
            736
            
          
          
             
            
            E
            0.0000
            173
            
          
          
            Flatfish, shallow-water
            Annual
            W
            0.0059
            13,250
            78
          
          
             
            
            C
            0.0001
            17,680
            2
          
          
             
            
            E
            0.0000
            3,925
            
          
          
            Flatfish, deep-water
            Annual
            W
            0.0035
            187
            1
          
          
             
            
            C
            0.0000
            3,516
            
          
          
             
            
            E
            0.0000
            5,578
            
          
          
            Rex sole
            Annual
            W
            0.0000
            1,318
            
          
          
             
            
            C
            0.0000
            4,453
            
          
          
             
            
            E
            0.0000
            1,736
            
          
          
            Arrowtooth flounder
            Annual
            W
            0.0004
            14,500
            6
          
          
             
            
            C
            0.0001
            75,000
            8
          
          
             
            
            E
            0.0000
            13,800
            
          
          
            Flathead sole
            Annual
            W
            0.0002
            8,650
            2
          
          
             
            
            C
            0.0004
            15,400
            6
          
          
             
            
            E
            0.0000
            3,800
            
          
          
            Pacific ocean perch
            Annual
            W
            0.0000
            2,709
            
          
          
             
            
            C
            0.0000
            16,860
            
          
          
             
            
            E
            0.0000
            4,620
            
          
          
            Northern rockfish
            Annual
            W
            0.0005
            430
            0
          
          
             
            
            C
            0.0000
            3,338
            
          
          
            Shortraker rockfish
            Annual
            W
            0.0013
            38
            0
          
          
             
            
            C
            0.0012
            301
            0
          
          
             
            
            E
            0.0009
            947
            1
          
          
            Dusky rockfish
            Annual
            W
            0.0017
            159
            0
          
          
             
            
            C
            0.0000
            3,791
            
          
          
             
            
            E
            0.0000
            334
            
          
          
            Rougheye rockfish
            Annual
            W
            0.0067
            105
            1
          
          
             
            
            C
            0.0047
            705
            3
          
          
             
            
            E
            0.0008
            515
            0
          
          
            Demersal shelf rockfish
            Annual
            SEO
            0.0000
            231
            
          
          
            Thornyhead rockfish
            Annual
            W
            0.0047
            291
            1
          
          
             
            
            C
            0.0066
            988
            7
          
          
             
            
            E
            0.0045
            682
            3
          
          
            Other rockfish
            Annual
            W
            0.0035
            1,534
            5
          
          
            
             
            
            C
            0.0033
            774
            
          
          
             
            
            E
            0.0000
            2,000
            
          
          
            Atka mackerel
            Annual
            Gulfwide
            0.0000
            908
            36
          
          
            Big skate
            Annual
            W
            0.0392
            1,850
            29
          
          
             
            
            C
            0.0159
            1,056
            
          
          
             
            
            E
            0.0000
            61
            2
          
          
            Longnose skate
            Annual
            W
            0.0392
            2,513
            40
          
          
             
            
            C
            0.0159
            632
            
          
          
             
            
            E
            0.0000
            1,919
            34
          
          
            Other skates
            Annual
            Gulfwide
            0.0176
            5,591
            98
          
          
            Sculpins
            Annual
            Gulfwide
            0.0176
            4,514
            79
          
          
            Sharks
            Annual
            Gulfwide
            0.0176
            1,148
            20
          
          
            Squids
            Annual
            Gulfwide
            0.0176
            4,878
            86
          
          
            Octopuses
            Annual
            Gulfwide
            0.0176
            38
            0
          
          
            1 The Pacific cod A season for trawl gear does not open until January 20.
          
            2 The Pacific cod B season for trawl gear closes November 1.
        
        Rockfish Program Groundfish Sideboard and Halibut PSC Limitations
        The Rockfish Program establishes three classes of sideboard provisions: CV groundfish sideboard restrictions, C/P rockfish sideboard restrictions, and C/P opt-out vessel sideboard restrictions. These sideboards are intended to limit the ability of rockfish harvesters to expand into other fisheries.
        CVs participating in the Rockfish Program may not participate in directed fishing for dusky rockfish, northern rockfish, and Pacific ocean perch in the Western GOA and West Yakutat Districts from July 1 through July 31. Also, CVs may not participate in directed fishing for arrowtooth flounder, deep-water flatfish, and rex sole in the GOA from July 1 through July 31 (§ 679.82(d)).
        C/Ps participating in Rockfish Program cooperatives are restricted by rockfish and halibut PSC sideboard limits. These C/Ps are prohibited from directed fishing for northern rockfish, Pacific ocean perch, and dusky rockfish in the Western GOA and West Yakutat District from July 1 through July 31. Holders of C/P-designated LLP licenses that opt out of participating in a Rockfish Program cooperative will be able to access those sideboard limits that are not assigned to Rockfish Program cooperatives. Table 16 lists the proposed 2017 and 2018 Rockfish Program C/P rockfish sideboard limits in the Western GOA and West Yakutat District. Due to confidentiality requirements associated with fisheries data, the sideboard limits for the West Yakutat District are not displayed.
        
          Table 16—Proposed 2017 and 2018 Rockfish Program Sideboard Limits for the Western GOA and West Yakutat District by Fishery for the Catcher/Processor (C/P) Sector
          [Values are rounded to the nearest metric ton]
          
            Area
            Fishery
            C/P sector(% of TAC)
            
            Proposed 2017and 2018 TACs
            
            Proposed 2017and 2018 C/P
              sideboard 
              limit
            
          
          
            Western GOA
            Dusky rockfish
            72.3
            159
            115
          
          
             
            Pacific ocean perch
            50.6
            2,709
            1,371
          
          
             
            Northern rockfish
            74.3
            430
            319
          
          
            West Yakutat District
            Dusky rockfish
            Confidential 1
            
            251
            Confidential 1
            
          
          
             
            Pacific ocean perch
            Confidential 1
            
            2,818
            Confidential 1
            
          
          
            1 Not released due to confidentiality requirements associated with fish ticket data, as established by NMFS and the State of Alaska.
        

        Under the Rockfish Program, the C/P sector is subject to halibut PSC sideboard limits for the trawl deep-water and shallow-water species fisheries from July 1 through July 31. No halibut PSC sideboard limits apply to the CV sector, as vessels participating in a rockfish cooperative receive a portion of the annual halibut PSC limit. C/Ps that opt out of the Rockfish Program would be able to access that portion of the deep-water and shallow-water halibut PSC sideboard limit not assigned to C/P rockfish cooperatives. The sideboard provisions for C/Ps that elect to opt out of participating in a rockfish cooperative are described in § 679.82(c), (e), and (f). Sideboard limits are linked to the catch history of specific vessels that may choose to opt out. After March 1, NMFS will determine which C/Ps have opted-out of the Rockfish Program in 2017, and will know the ratios and amounts used to calculate opt-out sideboard ratios. NMFS will then calculate any applicable opt-out sideboard limits and post these limits on the Alaska Region Web site at http://alaskafisheries.noaa.gov/sustainablefisheries/rockfish/. Table 17 lists the 2017 and 2018 proposed Rockfish Program halibut PSC limits for the C/P sector.
        
          Table 17—Proposed 2017 and 2018 Rockfish Program Halibut Mortality Limits for the Catcher/Processor Sector
          [Values are rounded to the nearest metric ton]
          
            Sector
            Shallow-waterspecies 
              fishery 
              halibut PSC 
              sideboard ratio
              (percent)
            
            Deep-waterspecies 
              fishery 
              halibut PSC
              sideboard ratio
              (percent)
            
            Annual halibutmortality limit
              (mt)
            
            Annual shallow-water species 
              fishery halibut
              PSC sideboard
              limit
              (mt)
            
            Annual deep-water species
              fishery 
              halibut PSC 
              sideboard
              limit
              (mt)
            
          
          
            Catcher/processor
            0.10
            2.50
            1,706
            2
            43
          
        
        Amendment 80 Program Groundfish and PSC Sideboard Limits
        Amendment 80 to the Fishery Management Plan for Groundfish of the Bering Sea and Aleutian Islands Management Area (Amendment 80 Program) established a limited access privilege program for the non-AFA trawl C/P sector. The Amendment 80 Program established groundfish and halibut PSC limits for Amendment 80 Program participants to limit the ability of participants eligible for the Amendment 80 Program to expand their harvest efforts in the GOA.

        Section 679.92 establishes groundfish harvesting sideboard limits on all Amendment 80 Program vessels, other than the F/V Golden Fleece, to amounts no greater than the limits shown in Table 37 to part 679. Under § 679.92(d), the F/V Golden Fleece is prohibited from directed fishing for pollock, Pacific cod, Pacific ocean perch, dusky rockfish, and northern rockfish in the GOA.
        Groundfish sideboard limits for Amendment 80 Program vessels operating in the GOA are based on their average aggregate harvests from 1998 through 2004. Table 18 lists the proposed 2017 and 2018 sideboard limits for Amendment 80 Program vessels. NMFS will deduct all targeted or incidental catch of sideboard species made by Amendment 80 Program vessels from the sideboard limits in Table 18.
        
          Table 18—Proposed 2017 and 2018 GOA Groundfish Sideboard Limits for Amendment 80 Program Vessels
          [Values are rounded to the nearest metric ton]
          
            Species
            Season
            Area
            Ratio of Amendment 80
              sector vessels
              1998-2004
              catch to TAC
            
            Proposed 2017 and 2018 TAC (mt)
            Proposed2017 and 2018
              Amendment 80
              vessel sideboard
              limits 
              (mt)
            
          
          
            Pollock
            A Season—January 20-February 25
            Shumagin (610)Chirikof (620)
            
            0.0030.002
            
            3,76942,732
            
            1185
            
          
          
             
            
            Kodiak (630)
            0.002
            12,272
            25
          
          
             
            B Season—March 10-May 31
            Shumagin (610)Chirikof (620)
            
            0.0030.002
            
            3,76949,996
            
            11100
            
          
          
             
            
            Kodiak (630)
            0.002
            5,007
            10
          
          
             
            C Season—August 25-September 15
            Shumagin (610)Chirikof (620)
            
            0.0030.002
            
            24,06015,176
            
            7230
            
          
          
             
            
            Kodiak (630)
            0.002
            19,529
            39
          
          
             
            D Season—October 1-November 1
            Shumagin (610)Chirikof (620)
            
            0.0030.002
            
            24,06015,175
            
            7230
            
          
          
             
            
            Kodiak (630)
            0.002
            19,529
            39
          
          
             
            Annual
            WYK (640)
            0.002
            9,209
            18
          
          
            Pacific cod
            A Season 1—January 1-June 10
            WC
            
            0.0200.044
            
            14,69919,175
            
            294844
            
          
          
             
            B Season 2—September 1-December 31
            WC
            
            0.0200.044
            
            9,79912,783
            
            196562
            
          
          
             
            Annual
            WYK
            0.034
            5,693
            194
          
          
            Pacific ocean perch
            Annual
            W
            0.994
            2,709
            2,693
          
          
             
            
            WYK
            0.961
            2,818
            2,708
          
          
            Northern rockfish
            Annual
            W
            1.000
            430
            430
          
          
            Dusky rockfish
            Annual
            W
            0.764
            159
            121
          
          
             
            
            WYK
            0.896
            251
            225
          
          
            1 The Pacific cod A season for trawl gear does not open until January 20.
          
            2 The Pacific cod B season for trawl gear closes November 1.
        

        The halibut PSC sideboard limits for Amendment 80 Program vessels in the GOA are based on the historic use of halibut PSC by Amendment 80 Program vessels in each PSC target category from 1998 through 2004. These values are slightly lower than the average historic use to accommodate two factors: Allocation of halibut PSC cooperative quota under the Rockfish Program and the exemption of the F/V Golden Fleece from this restriction (§ 679.92(b)(2)). Table 19 lists the proposed 2017 and 2018 halibut PSC sideboard limits for Amendment 80 Program vessels. These tables incorporate the maximum percentages of the halibut PSC sideboard limits that may be used by Amendment 80 Program vessels, as contained in Table 38 to 50 CFR part 679.
        
          Table 19—Proposed 2017 and 2018 Halibut PSC Sideboard Limits for Amendment 80 Program Vessels in the GOA 
          [Values are rounded to the nearest metric ton]
          
            Season
            Season dates
            Fishery category
            HistoricAmendment 80
              use of the
              annual halibut
              PSC limit 
              (ratio)
            
            Proposed 2017 and 2018 annual PSC limit (mt)
            
            Proposed2017 and 2018 Amendment 80 vessel PSC sideboard limit (mt)
            
          
          
            1
            January 20-April 1
            shallow-water
            0.0048
            1,706
            8
          
          
             
            
            deep-water
            0.0115
            1,706
            20
          
          
            2
            April 1-July 1
            shallow-water
            0.0189
            1,706
            32
          
          
             
            
            deep-water
            0.1072
            1,706
            183
          
          
            3
            July 1-September 1
            shallow-water
            0.0146
            1,706
            25
          
          
             
            
            deep-water
            0.0521
            1,706
            89
          
          
            4
            September 1-October 1
            shallow-water
            0.0074
            1,706
            13
          
          
             
            
            deep-water
            0.0014
            1,706
            2
          
          
            5
            October 1-December 31
            shallow-water
            0.0227
            1,706
            39
          
          
             
            
            deep-water
            0.0371
            1,706
            63
          
          
            Annual
            
            Total shallow-water
            
            
            117
          
          
             
            
            Total deep-water
            
            
            357
          
          
             
            
            Grand Total, all seasons and categories
            
            
            474
          
        
        Classification
        NMFS has determined that the proposed harvest specifications are consistent with the FMP and preliminarily determined that the proposed harvest specifications are consistent with the Magnuson-Stevens Act and other applicable laws, subject to further review after public comment.
        This action is authorized under 50 CFR 679.20 and is exempt from review under Executive Orders 12866 and 13563.

        NMFS prepared an EIS for this action and made it available to the public on January 12, 2007 (72 FR 1512). On February 13, 2007, NMFS issued the Record of Decision (ROD) for the Final EIS. A Supplemental Information Report (SIR) that assesses the need to prepare a Supplemental EIS is being prepared for the final action. Copies of the Final EIS, ROD, and SIR for this action are available from NMFS (see ADDRESSES). The Final EIS analyzes the environmental consequences of the proposed groundfish harvest specifications and alternative harvest strategies on resources in the action area. The Final EIS found no significant environmental consequences from the proposed action or its alternatives.
        NMFS prepared an Initial Regulatory Flexibility Analysis (IRFA) as required by section 603 of the Regulatory Flexibility Act (RFA), analyzing the methodology for establishing the relevant TACs. The IRFA evaluated the impacts on small entities of alternative harvest strategies for the groundfish fisheries in the EEZ off Alaska. As set forth in the methodology, TACs are set to a level that fall within the range of ABCs recommended by the SSC; the sum of the TACs must achieve the OY specified in the FMP. While the specific numbers that the methodology produces may vary from year to year, the methodology itself remains constant.

        A description of the proposed action, why it is being considered, and the legal basis for this proposed action are contained in the preamble above. A copy of the analysis is available from NMFS (see ADDRESSES). A summary of the IRFA follows.
        The action under consideration is a harvest strategy to govern the catch of groundfish in the GOA. The preferred alternative is the existing harvest strategy in which TACs fall within the range of ABCs recommended by the SSC. This action is taken in accordance with the FMP prepared by the Council pursuant to the Magnuson-Stevens Act.
        The entities directly regulated by this action are those that harvest groundfish in the EEZ of the GOA and in parallel fisheries within State of Alaska waters. These include entities operating CVs and C/Ps within the action area and entities receiving direct allocations of groundfish.
        For RFA purposes only, NMFS has established a small business size standard for businesses, including their affiliates, whose primary industry is commercial fishing (see 50 CFR 200.2). A business primarily engaged in commercial fishing (NAICS code 11411) is classified as a small business if it is independently owned and operated, is not dominant in its field of operation (including its affiliates), and has combined annual receipts not in excess of $11 million for all its affiliated operations worldwide.

        The IRFA shows that, in 2015, there were 969 individual CVs with gross revenues less than or equal to $11 million. This estimate accounts for corporate affiliations among vessels, and for cooperative affiliations among fishing entities, since some of the fishing vessels operating in the GOA are members of AFA inshore pollock cooperatives, GOA rockfish cooperatives, or BSAI Crab Rationalization Program cooperatives. Therefore, under the RFA, it is the aggregate gross receipts of all participating members of the cooperative that must meet the “under $11 million” threshold. Vessels that participate in these cooperatives are considered to be large entities within the meaning of the RFA. After accounting for membership in these cooperatives, there are an estimated 969 small CV entities remaining in the GOA groundfish sector. This latter group of vessels had average gross revenues that varied by gear type. Average gross revenues for hook-and-line CVs, pot gear vessels, and trawl gear vessels are estimated to be $350,000, $760,000, and $1.85 million, respectively. Revenue data for the three C/Ps considered to be small entities are confidential. There are three C/Ps that are considered to be small entities; however, their revenue data is confidential.
        The preferred alternative (Alternative 2) was compared to four other alternatives. Alternative 1 would have set TACs to generate fishing rates equal to the maximum permissible ABC (if the full TAC were harvested), unless the sum of TACs exceeded the GOA OY, in which case TACs would be limited to the OY. Alternative 3 would have set TACs to produce fishing rates equal to the most recent 5-year average fishing rate. Alternative 4 would have set TACs to equal the lower limit of the GOA OY range. Alternative 5, the “no action alternative,” would have set TACs equal to zero.
        The TACs associated with the preferred harvest strategy are those adopted by the Council in October 2016, as per Alternative 2. OFLs and ABCs for the species were based on recommendations prepared by the Council's GOA Plan Team in September 2016, and reviewed by the Council's SSC in October 2016. The Council based its TAC recommendations on those of its AP, which were consistent with the SSC's OFL and ABC recommendations.
        Alternative 1 selects harvest rates that would allow fishermen to harvest stocks at the level of ABCs, unless total harvests were constrained by the upper bound of the GOA OY of 800,000 mt. As shown in Table 1 of the preamble, the sum of ABCs in 2017 and 2018 would be 708,629 mt, which falls below the upper bound of the OY range. The sum of TACs is 573,872 mt, which is less than the sum of ABCs. In this instance, Alternative 1 is consistent with the preferred alternative (Alternative 2), meets the objectives of that action, and has small entity impacts that are equivalent to the preferred alternative. In some instances, the selection of Alternative 1 would not reflect the practical implications that increased TACs (where the sum of TACs equals the sum of ABCs) for some species probably would not be fully harvested. This could be due to a lack of commercial or market interest in such species. Additionally, an underharvest of some TACs could result due to constraints such as the fixed, and therefore constraining, PSC limits associated with the harvest of the GOA groundfish species.

        Alternative 3 selects harvest rates based on the most recent 5 years of harvest rates (for species in Tiers 1 through 3) or for the most recent 5 years of harvests (for species in Tiers 4 through 6). This alternative is inconsistent with the objectives of this action, the Council's preferred harvest strategy, because it does not take account of the most recent biological information for this fishery. NMFS annually conducts at-sea stock surveys for different species, as well as statistical modeling, to estimate stock sizes and permissible harvest levels. Actual harvest rates or harvest amounts are a component of these estimates, but in and of themselves may not accurately portray stock sizes and conditions. Harvest rates are listed for each species category for each year in the SAFE report (see ADDRESSES).
        Alternative 4 would lead to significantly lower harvests of all species and reduce the TACs from the upper end of the OY range in the GOA, to its lower end of 116,000 mt. Overall, this would reduce 2017 TACs by about 80 percent and would lead to significant reductions in harvests of species harvested by small entities. While reductions of this size would be associated with offsetting price increases, the size of these increases is very uncertain. There are close substitutes for GOA groundfish species available in significant quantities from the Bering Sea and Aleutian Islands management area. While production declines in the GOA would undoubtedly be associated with significant price increases in the GOA, these increases would still be constrained by production of substitutes, and are very unlikely to offset revenue declines from smaller production. Thus, this alternative would have a detrimental impact on small entities.
        Alternative 5, which sets all harvests equal to zero, would have a significant adverse economic impact on small entities and would be contrary to obligations to achieve OY on a continuing basis, as mandated by the Magnuson-Stevens Act. Under Alternative 5, all 969 individual CVs impacted by this rule would have gross revenues of $0. Additionally, the three small C/Ps impacted by this rule also would have gross revenues of $0.
        The proposed harvest specifications (Alternative 2) extend the current 2017 OFLs, ABCs, and TACs to 2017 and 2018. As noted in the IRFA, the Council may modify these OFLs, ABCs, and TACs in December 2016, when it reviews the November 2016 SAFE report from its Groundfish Plan Team, and the December 2016 Council meeting reports of its SSC and AP. Because the 2017 TACs in the proposed 2017 and 2018 harvest specifications are unchanged from the 2017 TACs, NMFS does not expect adverse impacts on small entities. Also, NMFS does not expect any changes made by the Council in December 2016 to have significant adverse impacts on small entities.
        This action does not modify recordkeeping or reporting requirements, or duplicate, overlap, or conflict with any Federal rules.

        Adverse impacts on marine mammals or endangered species resulting from fishing activities conducted under this rule are discussed in the Final EIS and its accompanying annual SIRs (see ADDRESSES).
        
          Authority:
          16 U.S.C. 773 et seq.; 16 U.S.C. 1540(f); 16 U.S.C. 1801 et seq.; 16 U.S.C. 3631 et seq.; Pub. L. 105-277; Pub. L. 106-31; Pub. L. 106-554; Pub. L. 108-199; Pub. L. 108-447; Pub. L. 109-241; Pub. L. 109-479.
        
        
          Dated: November 30, 2016.
          Samuel D. Rauch III,
          Deputy Assistant Administrator for Regulatory Programs, National Marine Fisheries Service.
        
      
      [FR Doc. 2016-29150 Filed 12-5-16; 8:45 am]
      BILLING CODE 3510-22-P
    
  